                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION – BAY CITY

IN THE MATTER OF:

INSPIRED CONCEPTS, LLC,                                  Case No. 20-20034

                                                         Chapter 11

                  Debtor.                                Hon. Daniel Opperman

                          DEBTOR’S FIRST AMENDED COMBINED
                  PLAN OF REORGANIZATION AND DISCLOSURE STATEMENT

PREPARED BY:

WERNETTE HEILMAN PLLC
Ryan D. Heilman (P63952)
Attorneys for Debtor
40900 Woodward Ave., Suite 111
Bloomfield Hills, MI 48304
(248) 835-4745
ryan@wernetteheilman.com


       THE PROPOSED DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE
BANKRUPTCY COURT AS CONTAINING ADEQUATE INFORMATION UNDER SECTION
1125(b) OF THE BANKRUPTCY CODE FOR USE IN CONNECTION WITH THE SOLICITATION
OF ACCEPTANCES OR REJECTIONS OF DEBTOR’S PLAN. ACCORDINGLY, THE FILING
AND DISSEMINATION OF THIS PLAN AND THE DISCLOSURE STATEMENT ARE NOT
INTENDED TO BE AND SHOULD NOT IN ANY WAY BE CONSTRUED AS A SOLICITATION
OF VOTES ON THE PLAN. NOR SHOULD THE INFORMATION CONTAINED IN THIS
COMBINED PLAN AND DISCLOSURE STATEMENT BE RELIED ON FOR ANY PURPOSE
BEFORE A DETERMINATION BY THE BANKRUPTCY COURT THAT THE PROPOSED
DISCLOSURE STATEMENT CONTAINS ADEQUATE INFORMATION.

     DEBTOR WILL REMOVE THE ABOVE STATEMENT AFTER PRELIMINARY
APPROVAL OF THE DISCLOSURE STATEMENT AND BEFORE DISSEMINATION TO
CREDITORS.

     DEBTOR EXPRESSLY RESERVES ITS RIGHT TO AMEND THIS PLAN AND THE
DISCLOSURE STATEMENT AT ANY TIME.




{00864726.2(i)}                             1
 20-20034-dob        Doc 274    Filed 08/27/20   Entered 08/27/20 12:48:13   Page 1 of 77
                                   DEBTOR’S CHAPTER 11 PLAN

                                         ARTICLE I
                                   DEFINITIONS, RULES OF
                          INTERPRETATION AND COMPUTATION OF TIME

          1.1     Scope of Definitions.

               For purposes of this Plan, except as expressly provided otherwise or unless the
context requires otherwise, all capitalized terms not otherwise defined have the meanings given
them in section 1.2 of this Plan. Any term used in this Plan that is not defined herein, but is
defined in the Disclosure Statement, the Bankruptcy Code, or the Bankruptcy Rules, will have
the meaning given that term in the Disclosure Statement, the Bankruptcy Code, or the
Bankruptcy Rules.

          1.2     Definitions.

               1.2.1 “Administrative Claim” means a Claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and entitled to priority
pursuant to section 507(a)(2) of the Bankruptcy Code, including, but not limited to, the actual,
necessary costs and expenses, incurred on or after the Petition Date, of preserving the Estate
and operating the business of Debtor, including wages, salaries, commissions for services
rendered after the Petition Date, Professional Claims, taxes accruing after the Petition Date,
whether or not the last payment date is before or after the Confirmation Date, and all Allowed
Claims that are entitled to be treated as Administrative Claims pursuant to a Final Order of the
Bankruptcy Court under section 546(c) of the Bankruptcy Code, provided, however, that this
term does not include any portion of Allowed Secured Claims, whether or not all or part of
Allowed Secured Claim is entitled to priority under sections 503(b), 507, 363, or 364 of the
Bankruptcy Code or otherwise.

               1.2.2 “Administrative Claims Bar Date” means the deadline for requests for
payment of Administrative Claims (or proofs of claims requesting Administrative Claim status if
permitted by Court order), which shall be 45 days after the Effective Date, unless the
Administrative Claim is of a kind that is subject to an earlier Bar Date, in which case the earlier
Bar Date shall control. Debtor shall not be required to make any payments or distributions on
account of Administrative Claims not properly asserted before the Administrative Claims Bar
Date unless such date is extended by Order of the Court.

                  1.2.3   “Affiliate(s)” has the meaning given it by section 101(2) of the Bankruptcy
Code.

               1.2.4 “Allowed” means, when used in reference to a Claim or Interest within a
particular Class, an Allowed Claim or Allowed Interest of the type described in the Class

                  1.2.5   “Allowed Claim” means a Claim or any portion of the Claim,

                      a.      that has been Allowed by a Final Order of the Bankruptcy Court
(or such other court or forum with jurisdiction to adjudicate the Claim and objections to it);

                       b.       as to which a Proof of Claim has been timely Filed with the
Bankruptcy Court pursuant to the Bankruptcy Code, but only to the extent that the Claim is
identified in the Proof of Claim in a liquidated and noncontingent amount, and either (i) no
{00864726.2(i)}                               2
 20-20034-dob         Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13       Page 2 of 77
objection to its allowance has been Filed within the periods of limitation fixed by this Plan, the
Bankruptcy Code, or by any order of the Bankruptcy Court, or (ii) any objection as to its
allowance has been settled or withdrawn or has been denied or overruled by a Final Order;

                      c.        as to which no Proof of Claim has been Filed with the Bankruptcy
Court and (i) which is Scheduled as liquidated in an amount other than zero and not contingent
or disputed, but solely to the extent of the liquidated amount and (ii) no objection to its
allowance has been Filed by Debtor, within the periods of limitation fixed by this Plan, the
Bankruptcy Code, or by any order of the Bankruptcy Court; or

                      d.       that is expressly Allowed in a liquidated amount in this Plan.

              1.2.6 “Allowed Class . . . Claim” or “Allowed Class ... Interest” means an
Allowed Claim or an Allowed Interest in the specified Class.

                1.2.7 “Allowed Interest” means an ownership Interest in Debtor, which has
been or is later listed by Debtor in its books and records as liquidated in an amount and not
disputed or contingent; provided, however, that to the extent an Interest is a Disputed Interest,
the determination of whether the Interest will be Allowed and/or the amount of any Interest will
be determined in the manner in which the Interest would have been determined if the Chapter
11 Case had not been commenced; and provided further, however, that proofs of Interest need
not be Filed in the Bankruptcy Court with respect to any Interests; and provided further,
however, that Debtor, in its discretion, may bring an objection or motion with respect to a
Disputed Interest before the Bankruptcy Court for resolution.

               1.2.8 “Avoidance Actions” means Causes of Action or defenses arising under
any of sections 502, 510, 541, 542, 543, 544, 545, 547, 548, 549, 550, 551, or 553 of the
Bankruptcy Code, or under similar or related state or federal statutes and common law,
including fraudulent transfer laws, whether or not litigation has been commenced as of the
Confirmation Date to prosecute the Causes of Action.

               1.2.9 “Ballot” means each of the ballot forms that is distributed with the
Disclosure Statement to Holders of Claims and Interests included in Classes that are Impaired
under this Plan and entitled to vote under the terms of this Plan.

               1.2.10 “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as
amended and codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in effect
on the Petition Date.

               1.2.11 “Bankruptcy Court” or “Court” means the United States Bankruptcy
Court for the Eastern District Michigan, or such other court that may have jurisdiction over the
Chapter 11 Case.

               1.2.12 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
and the Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as
amended, as applicable to the Chapter 11 Case or proceedings in the Chapter 11 Case, and the
Local Rules of the Bankruptcy Court.

                 1.2.13 “Bar Date” means the deadlines set, or to be set, by the Bankruptcy
Court for filing proofs of claim in the Chapter 11 Case or any other deadline for the assertion of
Claims, Administrative Claims or other rights to relief as set by Order of the Bankruptcy Court
(which may include the Confirmation Order), the Bankruptcy Code, the Federal Rules of

{00864726.2(i)}                             3
 20-20034-dob       Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13         Page 3 of 77
Bankruptcy Procedure or the Local Rules for the Bankruptcy Court for the Eastern District of
Michigan.

               1.2.14 “Business Day” means any day, excluding Saturdays, Sundays, and
“legal holidays” (as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open
for business in Detroit, Michigan.

               1.2.15 “Cash” means legal tender of the United States of America and
equivalents thereof.

                1.2.16 “Causes of Action” means any and all actions, proceedings, causes of
action, suits, accounts, demands, controversies, agreements, promises, rights to legal
remedies, rights to equitable remedies, rights to payment, and claims, whether known,
unknown, reduced to judgment, not reduced to judgment, liquidated, unliquidated, fixed,
contingent, non-contingent, matured, unmatured, disputed, undisputed, secured, or unsecured,
and whether asserted or assertable directly or derivatively in law, equity, or otherwise, including
Avoidance Actions, unless otherwise waived or released by Debtor to the extent the Cause of
Action is a Cause of Action held by Debtor.

                1.2.17 “Chapter 11 Case”, “Case” or “Bankruptcy Case” means this chapter 11
case number 20-20034, currently pending in the United States Bankruptcy Court for the Eastern
District of Michigan, Northern Division.

               1.2.18 “CharBhan” means CharBhan Holdings, LLC, an affiliate of Debtor and
which is also Debtor’s landlord for Debtor’s management and training center, as further
discussed in the Disclosure Statement.

               1.2.19 “Claim” means a claim against Debtor, whether or not asserted, as
defined in § 101(5) of the Bankruptcy Code.

                   1.2.20 “Class” means a category of Holders of Claims or Interests as described
in Article III of this Plan.

              1.2.21 “Class IV Share” means the distributions to the Creditors Trust on behalf
of General Unsecured Creditors as set forth in Section 3.4.

               1.2.22 “Committee” means the Official Committee of Unsecured Creditors
appointed in this Case by the United States Trustee’s office.

              1.2.23 “Confirmation” means the entry of a Confirmation Order on the docket of
the Chapter 11 Case.

                  1.2.24 “Confirmation Date” means the date of entry of the Confirmation Order.

               1.2.25 “Confirmation Hearing” means the hearing before the Bankruptcy Court
held under section 1128 of the Bankruptcy Code to consider Confirmation of this Plan and
related matters, as may be adjourned or continued from time to time.

               1.2.26 “Confirmation Order” means the order entered by the Bankruptcy Court
confirming this Plan under section 1129 of the Bankruptcy Code.



{00864726.2(i)}                              4
 20-20034-dob         Doc 274    Filed 08/27/20    Entered 08/27/20 12:48:13        Page 4 of 77
              1.2.27 “Creditor” means any creditor of Debtor as defined in section 101(10) of
the Bankruptcy Code.

              1.2.28 “Creditors Trust” means the trust created for the benefit of the Holders of
Allowed Class IV Claims pursuant to this Plan and the Creditor Trust Agreement.

                  1.2.29 “Creditors Trust Agreement” means Exhibit 1.2.29.

             1.2.30 “Debtor” means Inspired Concepts, LLC and, after the Effective Date,
Reorganized Debtor.

               1.2.31 “Deficiency Claim” means any Claim of a Creditor Holding a Claim
secured by collateral to the extent that the value of the collateral is less than the Allowed
amount of the Creditor’s full Claim. That is, the undersecured portion of a Secured Claim is the
Deficiency Claim.

                1.2.32 “Disallowed Claim” means (a) a Claim, or any portion thereof, that has
been disallowed by a Final Order or a settlement, (b) a Claim or any portion thereof that is
Scheduled at zero or as contingent, disputed, or unliquidated and as to which a Bar Date has
been established but no Proof of Claim has been timely Filed or deemed timely Filed with the
Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or otherwise deemed timely Filed under applicable law, or (c) a Claim or any portion
thereof that is not Scheduled and as to which a Bar Date has been established but no Proof of
Claim has been timely Filed or deemed timely Filed with the Bankruptcy Court pursuant to either
the Bankruptcy Code or any Final Order of the Bankruptcy Court or otherwise deemed timely
Filed under applicable law.

               1.2.33 “Disclosure Statement” means the written disclosure statement, as
amended, (including all attached and referenced schedules) that relates to this Plan, as such
disclosure statement may be further amended, modified, or supplemented from time to time, all
as approved by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code and
Bankruptcy Rule 3017.

                1.2.34 “Disputed Claim” or “Disputed Interest” means a Claim or any portion
thereof, or an Interest or any portion thereof, that is neither an Allowed Claim nor a Disallowed
Claim, nor an Allowed Interest nor a Disallowed Interest.

               1.2.35 “Effective Date” means the fifteenth day of the first month after the
Confirmation Order becomes a Final Order except, if an Equity Auction is held, the Effective
Date shall not occur until the fifteenth day of the first month after the date the Equity Auction has
been completed and any cash consideration has been fully paid.

                  1.2.36 “Entity” has the meaning set forth at section 101(15) of the Bankruptcy
Code.

               1.2.37 “Equity Auction” means the potential auction of the Reorganized
Debtor’s equity interests as set forth in Article IV.

               1.2.38 “Estate” means the bankruptcy estate of Debtor created pursuant to
section 541 of the Bankruptcy Code.



{00864726.2(i)}                               5
 20-20034-dob         Doc 274     Filed 08/27/20    Entered 08/27/20 12:48:13        Page 5 of 77
              1.2.39 “Exhibit” means any exhibit or schedule attached to this Plan, the
Disclosure Statement, or incorporated into either by reference, including any amendments and
supplemental exhibits or schedules that may be filed subsequent to filing of the Plan and
Disclosure Statement.

                  1.2.40 “Fifth Third” means Fifth Third Bank, National Association.

               1.2.41 “Fifth Third Collateral” means all property of the Debtor’s estate that
secures the Fifth Third Indebtedness.

                1.2.42 “Fifth Third Indebtedness” means all debts and obligations owed by
Debtor to Fifth Third after accounting for all payments made by Debtor to Fifth Third during the
pendency of this Case and all other recoveries obtained by Fifth Third on account of Debtor’s
obligations to Fifth Third, including any recoveries from asset sales, co-borrowers or guarantors.

                1.2.43 “Fifth Third Secured Claim” means that portion of the Fifth Third
Indebtedness which is secured as determined under 11 U.S.C. § 506(a). To the extent the
entirety of the Fifth Third Indebtedness is secured under § 506(a), the Fifth Third Secured Claim
shall also include interest and reasonable fees, costs or charges arising or accruing after the
Petition Date as provided under the applicable loan documents with Fifth Third.

              1.2.44 “File” means to file with the Bankruptcy Court in the Chapter 11 Case or
such other court with jurisdiction over the relevant subject matter.

                  1.2.45 “Final Decree” means the decree contemplated under Bankruptcy Rule
3022.

                 1.2.46 “Final Order” means an order or judgment, the operation or effect of
which has not been reversed, stayed, modified, or amended, and as to which order or judgment
(or any reversal, stay, modification, or amendment thereof) (a) the time to appeal, seek
certiorari, or request reargument or further review or rehearing has expired and no appeal,
petition for certiorari, or request for reargument or further review or rehearing has been timely
Filed, or (b) any appeal that has been or may be taken or any petition for certiorari or request for
reargument or further review or rehearing that has been or may be Filed has been resolved by
the highest court to which the order or judgment was appealed, from which certiorari was
sought, or to which the request was made, and no further appeal or petition for certiorari or
request for reargument or further review or rehearing has been or can be taken or granted.

               1.2.47 “General Unsecured Claim” means any Claim that is not otherwise an
Administrative Claim, Priority Tax Claim, Priority Claim, or Secured Claim. General Unsecured
Claims include Claims of Creditors that are secured by Liens on property belonging to the
Debtor (collateral) if the Secured Claims with senior priority are greater than the value of
Debtor’s interest in the collateral.

               1.2.48 “General Unsecured Claim Payment” means the payments to be made
to Holders of General Unsecured Claims during the Payment Period as set forth in section 3.4.

                  1.2.49 “GFS” means Gordon Food Service, Inc., a creditor of the Debtor.

               1.2.50 “GFS PACA Claim” means all Claims that have been or may be asserted
by GFS against the Debtor under the Perishable Agricultural Commodities Act (“PACA”), as
further discussed in the Disclosure Statement.

{00864726.2(i)}                               6
 20-20034-dob         Doc 274     Filed 08/27/20    Entered 08/27/20 12:48:13       Page 6 of 77
             1.2.51 “Governmental Unit” has the meaning set forth at section 101(27) of the
Bankruptcy Code.

                  1.2.52 “Holder” means a Person holding a Claim, Interest, or Lien.

             1.2.53 “Impaired” refers to any Claim or Interest that is impaired within the
meaning of section 1124 of the Bankruptcy Code.

             1.2.54 “Insider(s)” has the meaning set forth at section 101(31) of the
Bankruptcy Code.

                  1.2.55 “Insider Claim” means a Claim held by an Insider.

              1.2.56 “Interest” means the legal, equitable, contractual, and other rights of any
Person with respect to equity securities of, or ownership interests in Debtor.

                 1.2.57 “Interest Rate” means the interest rate set forth in this Plan or, if no
specific rate of interest is set forth in this Plan with respect to a Claim which is entitled to be paid
with interest, shall mean (a) with respect to a Claim for taxes, the interest rate applicable under
non-bankruptcy law, (b) for all other Claims entitled to interest under the Bankruptcy Code and
this Plan, five percent (5%), or (c) if the foregoing Interest Rate is subject to any objection, such
other interest rate as may be determined by a Final Order of the Bankruptcy Court.

                  1.2.58 “IRC” means the Internal Revenue Code of 1986, as amended.

                  1.2.59 “IRS” means the Internal Revenue Service.

                  1.2.60 "JPNJ” means JPNJ Enterprises, LLC, a Michigan limited liability
company.

               1.2.61 “KJE” means KJ Endeavors, LLC, an affiliated and wholly-owned
subsidiary of Debtor.

               1.2.62 “LaBelle Parties” means LaBelle LP, Hospitality Holdings, LLC, Ladco,
Inc., Ovens, LLC, Hoss, LLC, JBT, LLC, Menu Concepts, Inc., and Cindy Belle, LLC.

              1.2.63 “LaBelle Settlement” means the settlement agreement entered into with
the LaBelle Parties as attached to docket number 205 and as further discussed in the
Disclosure Statement.

                  1.2.64 “Lien” has the meaning set forth at section 101(37) of the Bankruptcy
Code.

                  1.2.65 “Mercantile” means Mercantile Bank.

                1.2.66 “Notice” with respect to a notice to be provided to Debtor means a written
notice delivered to and actually received by Debtor and Debtor’s counsel at the addresses set
forth in section 13.5 or such other address as is provided by Debtor or Debtor’s counsel.

              1.2.67 “Payment Period” means the period during which the Reorganized
Debtor shall make payments to the Creditors Trust under this Plan.

{00864726.2(i)}                               7
 20-20034-dob         Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13         Page 7 of 77
                1.2.68 “Person” means an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability partnership, trust,
estate, unincorporated organization, Governmental Unit, or other Entity.

                 1.2.69 “Petition Date” means January 10, 2020, the date Debtor Filed its
petition for relief in the Bankruptcy Court.

              1.2.70 “Plan” means this first amended plan for the resolution of outstanding
Claims and Interests in the Chapter 11 Case, including all Exhibits, supplements, appendices,
and schedules, either in its present form or as it may be altered, amended, or modified in
accordance with the Bankruptcy Code and Bankruptcy Rules.

               1.2.71 “Plan Note” means the promissory note to be executed by Reorganized
Debtor in favor of the Creditors Trust in accordance with the provisions of this Plan. The terms
and conditions of the Plan Note shall be consistent with the provisions of this Plan.

              1.2.72 “PPP Loan” means the loan obtained by Debtor from the PPP Lender
under the Paycheck Protection Program as set forth in the Coronavirus Aid, Relief, and
Economic Security Act.

                  1.2.73 “PPP Lender” means National Capitol Bank, N.A.

               1.2.74 “Priority Claim” means any Claim entitled to priority pursuant to section
507(a) of the Bankruptcy Code.

               1.2.75 “Priority Tax Claim” means a Claim entitled to priority pursuant to
section 507(a)(8) of the Bankruptcy Code.

             1.2.76 “Proof of Claim” means a proof of Claim Filed against Debtor in the
Chapter 11 Case.

             1.2.77 “Professional” means any Person retained in the Chapter 11 Case by
Bankruptcy Court order pursuant to sections 327 and 1103 of the Bankruptcy Code or
otherwise.

              1.2.78 “Professional Claim” means an Administrative Claim of a Professional
for compensation for services rendered or reimbursement of costs, expenses, or other charges
and disbursements incurred relating to services rendered or expenses incurred after the Petition
Date and before and including the Effective Date.

               1.2.79 “Pro Rata” means (a) with respect to Claims, at any time, the proportion
that the Face Amount of a Claim in a particular Class or Classes bears to the aggregate Face
Amount of all Claims (including Disputed Claims, but excluding Disallowed Claims) in such
Class or Classes, unless this Plan provides otherwise and (b) with respect to Interests, at any
time, the proportion that the number of Interests held by an Interest Holder in a particular Class
or Classes bears to the aggregate number of all Interests (including Disputed Interests, but
excluding Disallowed Interests) in such Class or Classes.

              1.2.80 “Purchaser” means the successful purchaser at the Equity Auction, if the
Equity Auction is held, as set forth in Article IV.


{00864726.2(i)}                              8
 20-20034-dob        Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13          Page 8 of 77
                  1.2.81 “Reorganized Debtor” means the Debtor after the Effective Date.

               1.2.82 “Retained Actions” means all Claims, Causes of Action, rights of action,
suits, and proceedings, whether in law or in equity, whether known or unknown, which Debtor or
Debtor’s Estate may hold against any Person, including, without limitation, Claims and Causes
of Action brought before the Effective Date or identified in the Schedules or Disclosure
Statement, other than Claims explicitly released under this Plan or by Final Order of the
Bankruptcy Court before the date of this Plan.

               1.2.83 “Scheduled” means, with respect to any Claim, the status, priority, and
amount, if any, of such Claim as set forth in the Schedules.

               1.2.84 “Schedules” means the schedules of assets and liabilities and the
statements of financial affairs Filed in the Chapter 11 Case by Debtor, as may be amended from
time to time.

               1.2.85 “Secured Claim” means a Claim secured by a security interest in or a
lien on property in which Debtor’s Estate has an interest or that is subject to setoff under section
553 of the Bankruptcy Code, to the extent of the value, as of the Effective Date or such other
date as is established by the Bankruptcy Court, of such Claim Holder’s interest in the applicable
Estate’s interest in such property or to the extent of the amount subject to setoff, as applicable,
as determined by a Final Order of the Bankruptcy Court pursuant to section 506(a) of the
Bankruptcy Code or, in the case of setoff, pursuant to section 553 of the Bankruptcy Code, or as
otherwise agreed upon in writing by Debtor and the Holder of such Claim.

             1.2.86 “Security” has the meaning set forth at section 101(49) of the
Bankruptcy Code.

                1.2.87 “Surrendered Property” means all personal property secured by a first-
priority perfected security interest in favor of Fifth Third that has been or will be surrendered to
Fifth Third under this Plan or any Order entered by the Court.

                1.2.88 “Tolled Actions” means all Causes of Action, including Avoidance
Actions, that the Debtor or Debtor’s Estate may have against any of Debtor’s Insiders or
Affiliates. Potential Tolled Actions are further described in the Disclosure Statement.

                  1.2.89 “Unimpaired” means, with respect to a Claim, any Claim that is not
Impaired.

              1.2.90 “Valuation Hearing” means a hearing in the Case at which the Court will
determine the value of Fifth Third’s interests in the Fifth Third Collateral and, thereby, establish
the Allowed amount of the Fifth Third Secured Claim under 11 U.S.C. § 506(a).

              1.2.91 “Voting Deadline” means the deadline set for the receipt of Ballots by
Debtor or Debtor’s agent under an applicable order entered or to be entered by the Bankruptcy
Court.

          1.3     Rules Of Interpretation: For purposes of this Plan, unless otherwise provided
herein:

                1.3.1 Whenever from the context it is appropriate, each term, whether stated in
the singular or the plural, include, both the singular and the plural.
{00864726.2(i)}                              9
 20-20034-dob         Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13         Page 9 of 77
              1.3.2 Each pronoun stated in the masculine, feminine, or neuter includes the
masculine, feminine, and neuter.

              1.3.3 Any reference in this Plan to an existing document or schedule Filed or to
be Filed means the document or schedule, as it may have been or may be amended, modified,
or supplemented. Except as otherwise ordered by the Bankruptcy Court, all Exhibits, as
amended, modified or supplemented, are incorporated by reference into this Plan and
Disclosure Statement for all purposes.

               1.3.4 Any reference to an Entity or Person as a Holder of a Claim or Interest
includes that Entity’s or Person’s successors and assigns. Any reference to Debtor includes the
Reorganized Debtor for all periods after the Effective Date.

              1.3.5 Any reference in the Plan to a contract, instrument, release, indenture, or
other agreement or document being in a particular form or on particular terms and conditions
means that the document shall be substantially on such terms and conditions.

                1.3.6 The words “herein,” “hereunder,” and “hereto” refer to this Plan in its
entirety rather than to a particular portion of this Plan.

                 1.3.7 Subject to the provisions of any contract, certificates of incorporation, by-
laws, instruments, releases, or other agreements or documents entered into in connection with
this Plan, the rights and obligations arising under this Plan will be governed by, and construed
and enforced in accordance with, federal law, including the Bankruptcy Code and Bankruptcy
Rules. To the extent that reference to state law is required, the Plan is governed by the
substantive law of Michigan.

               1.3.8 The rules of construction in section 102 of the Bankruptcy Code apply.
The Disclosure Statement may be used as an aid for interpretation of this Plan to the extent that
any provision of this Plan is determined to be vague or ambiguous. However, to the extent any
statement in the Disclosure Statement conflicts with any provision of this Plan, this Plan
controls.

        1.4     Computation of Time. In computing any period of time prescribed or allowed by
this Plan, unless otherwise expressly provided, the provisions of Bankruptcy Rule 9006 apply.
Whenever any action is required to be performed or deadline expires on a specific date, if the
date falls on a Saturday, Sunday, or legal holiday (as defined in Bankruptcy Rule 9006), the
action may be performed, or the deadline will expire, on the next day that is not a Saturday,
Sunday, or legal holiday.

        1.5     References to Monetary Figures. All references in this Plan to monetary
figures refer to currency of the United States of America.

        1.6     Exhibits. All Exhibits, including any Exhibits referenced in this Plan, are
incorporated into and are a part of this Plan and Disclosure Statement as if set forth in full
herein and, to the extent not attached to this Plan, the Exhibits shall be filed with the Bankruptcy
Court. Upon its filing, the Exhibit may be inspected in the office of the clerk of the Bankruptcy
Court or its designee during normal business hours or at the Bankruptcy Court’s website for a
fee at https://ecf.mieb.uscourts.gov. The Exhibits may also be requested in writing from Debtor’s
{00864726.2(i)}                            10
20-20034-dob       Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13        Page 10 of 77
counsel. All Exhibits may be revised before the Confirmation Date by the filing of the
revised Exhibits with the Bankruptcy Court, so long as the revised Exhibits are
substantially in conformance with the terms of this Plan. The Exhibits are an integral part
of the Plan, and entry of the Confirmation Order by the Bankruptcy Court will constitute an
approval of the Exhibits. Debtor intends to file all Plan Exhibits as a Plan supplement package
no later than fourteen days before the Confirmation Date. The Plan supplement package will
include the form of the Plan Note and security agreement with the Creditors Trust consistent
with the provisions of this Plan and Disclosure Statement, and the Creditors Trust Agreement,
and may include additional Exhibits.

         1.7     No Admissions; Estimates of Claims. Unless expressly stated otherwise,
nothing herein will be deemed to be an admission by Debtor or to otherwise prejudice Debtor in
any Claims objection or Cause of Action. All estimates of Causes of Action and Claim amounts
listed in this Plan, the Disclosure Statement, and Exhibits are current estimates only. All Claims
amounts and classifications remain subject to the Claims Objection process as set forth in
Article XII.


                                         ARTICLE II
                            CLAIMANTS THAT ARE NOT SUBJECT TO
                  CLASSIFICATION AND ARE NOT ENTITLED TO VOTE ON THE PLAN
                       ADMINISTRATIVE EXPENSES AND PRIORITY CLAIMS

          2.1 Administrative Claims.

                Subject to the provisions of this Plan and upon occurrence of the Effective Date,
as soon as possible after an Administrative Claim becomes an Allowed Administrative Claim or
the date when an Administrative Claim becomes payable pursuant to any agreement between
Debtor and the Holder of the Administrative Claim (but, in no event later than ten days
thereafter), a Holder of an Allowed Administrative Claim shall receive, in full satisfaction,
settlement, release, and discharge of, and in exchange for, such Allowed Administrative Claim,
Cash equal to the unpaid portion of such Allowed Administrative Claim or such other treatment
that Debtor and the Holder of the Allowed Administrative Claim shall have agreed upon in
writing.

          2.2 Priority Tax Claims.

                2.2.1 The Holder of an Allowed Priority Tax Claim shall be entitled to receive,
on account of its Allowed Priority Tax Claim, in full satisfaction, settlement, release, and
discharge of, and in exchange for, such Allowed Priority Tax Claim, payment of the outstanding
amount of the Allowed Priority Tax Claim in equal monthly installments commencing on the date
that is 60 days after the Effective Date, with interest accruing at the Interest Rate, calculated so
that the last monthly payment will occur on or before January 10, 2025, the fifth anniversary of
the Petition Date. Debtor may pre-pay any Priority Tax Claim. For the avoidance of doubt, all
taxes of the type entitled to priority under 11 U.S.C. section 507(a) that have been assessed
prior to the Petition Date are subject to this section 2.2.

                2.2.2 Debtor reserves the right to commence or continue a challenge as to any
Priority Tax Claim through the claims objection process set forth in Article XII of this Plan or
through any appropriate adjudicative body with necessary jurisdiction, which challenge may
include, but need not be limited to, a challenge to any penalty portion of such Claim, the amount
and the value of the property which forms the basis for any assessment of taxes and the
{00864726.2(i)}                              11
20-20034-dob           Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13        Page 11 of 77
computation of the tax. The right to challenge these claims includes, without limitation, an
objection to any assessment of Debtor’s real or personal property that may have been made by
the respective taxing authority.

          2.3 Professional Claims.

               2.3.1 Final Fee Applications. All final requests for payment of Professional
Claims must be Filed by any deadline set by the Court or, in any event, no later than forty-five
(45) days after the Effective Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code, the Bankruptcy Rules and prior orders of the Bankruptcy
Court, the Allowed amounts of such Professional Claims and expenses will be determined by
the Bankruptcy Court and paid by Debtor promptly after they are Allowed as set forth in Section
2.1 (in no event more than seven days after entry of the Order Allowing the Professional
Claims), or as otherwise agreed in writing by Debtor and the Professional for reasonable
payment terms.

                2.3.2 Post-Confirmation Date Retention. Upon the Confirmation Date, any
requirement that Professionals comply with sections 327 through 331 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date or to make any
disclosures pursuant to Bankruptcy Rules 2014 and 2016 will terminate, and Debtor and
Reorganized Debtor, the Committee, and the Creditor Trust shall employ and pay Professionals
in the ordinary course of business.

        2.4     Substantial Contribution Compensation and Expenses Bar Date. Any
Person who requests compensation or expense reimbursement for making a substantial
contribution in the Chapter 11 Case pursuant to sections 503(b)(3), (4), and (5) of the
Bankruptcy Code must File an application with the clerk of the Bankruptcy Court on or before
the Administrative Claims Bar Date and serve such application on counsel for Debtor and other
parties as may be directed by the Bankruptcy Court on or before such date, or be forever barred
from seeking such compensation or expense reimbursement. The Court will determine any
timely filed request for compensation or expense reimbursement made under this section 2.4,
and Debtor shall pay any Allowed amount within sixty days of entry of a Final Order.

        2.5     Pre-petition Administrative Claims. All Administrative Claims incurred before
the Petition Date, including (but not limited to) Administrative Claims arising under 11 U.S.C.
§ 503(b)(9), if any, must be Filed as a Motion or Application by the Holder of such Claims by any
applicable Bar Date as set by the Federal Rules of Bankruptcy Procedures, the Bankruptcy
Court’s Local Rules, or by Order of the Bankruptcy Court in this Chapter 11 Case. If any
Administrative Claim has not been Filed by the Applicable Bar Date, the Administrative Claim
shall be disallowed without the need for Debtor to file any objection to the Administrative Claim.

       2.6    PPP Loan Administrative Claim. Debtor shall seek to obtain the maximum
forgiveness possible under the terms of the PPP Loan. Debtor shall repay the non-forgivable
PPP Loan according to its terms.

       2.7     Other Administrative Claims. All other requests for payment of an
Administrative Claim (other than as specifically set forth in this Article II) must be Filed and
served on Debtor’s and Reorganized Debtor’s counsel by the Administrative Claims Bar Date,
except that any Administrative Claim not already Filed and required to have been Filed before a
Bar Date is automatically disallowed. Any request for payment of an Administrative Claim
pursuant to this section 2.6 that is not timely Filed and served is automatically disallowed
without the need for any objection by Debtor. After the Effective Date, Debtor may settle an

{00864726.2(i)}                           12
20-20034-dob       Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13        Page 12 of 77
Administrative Claim without further Bankruptcy Court approval. Unless Debtor objects to an
Administrative Claim (unless such objection period is extended by the Bankruptcy Court) by the
later of (i) 60 days after the Administrative Claims Bar Date or (ii) 30 days after the filing of the
Administrative Claim, the Administrative Claim will be deemed Allowed in the amount requested.
In the event that Debtor objects to an Administrative Claim, the Bankruptcy Court will determine
the Allowed amount of the Administrative Claim.

        2.8     The GFS PACA Claim. As further discussed in the Disclosure Statement, GFS
has made a Claim under the Perishable Agricultural Commodities Act in the amount of
$116,630.81. See DN 264. Debtor disputes the validity of the GFS PACA Claim. In addition,
Debtor asserts that it is time-barred and waived due to GFS’s failure to timely file a proof of
claim in this Case. Nevertheless, if the GFS PACA Claim becomes an Allowed Claim, and if the
Court determines that the GFS PACA Claim results in a trust on Debtor’s assets with priority
over all Secured Claims, the Allowed amount of the GFS PACA Trust will be paid in full through
sixty (60) equal monthly payments commencing one month after the Effective Date

                                              ARTICLE III
          SPECIFICATION OF TREATMENT OF CLASSES OF CLAIMS OR INTERESTS
          NOT IMPAIRED UNDER THE PLAN AND THOSE IMPAIRED UNDER THE PLAN

          The Plan divides Claims and Interests into five (5) Classes and treats them as follows:

          3.1     Class I:       Class I consists of Fifth Third Secured Claim.

                 3.1.1. The Secured Claim of Fifth Third shall be Allowed in the aggregate amount,
at Fifth Third’s election of: (i) the value of Fifth Third’s rights in the Fifth Third Collateral as
established by the Bankruptcy Court at or after the Valuation Hearing, or (ii) such other amount as
agreed to by Fifth Third and Debtor (in consultation with the Committee or Creditors Trust, as
applicable), and approved by the Bankruptcy Court. All payments made by Debtor during the
course of this Chapter 11 Case shall be applied to reduce the Fifth Third Secured Claim.

                3.1.2. The Secured Claim of Fifth Third may, at Fifth Third’s election, be divided
into two sub-claims – Class I.A, consisting of the secured portion of the Fifth Third Indebtedness
resulting from a loan obtained by Debtor from Fifth Third under the Small Business Administration
Section 7(a) loan program; and Class I.B, consisting of the remaining secured Fifth Third
Indebtedness. Fifth Third may elect to allocate any or no amounts of the Fifth Third Secured Claim
to Class I.A and Class I.B so long as the combined total does not exceed the Allowed Amount
determined as set forth in Section 3.1.

                3.1.3. The Allowed Class I Claim shall accrue interest from and after the Effective
Date at the Interest Rate. Fifth Third may, however, elect in its Plan Ballot to apply its non-default
contract rate of LIBOR plus 3.5%. Upon submission of its Plan Ballot, Fifth Third’s election to apply
the Interest Rate or the contract rate shall become binding and irrevocable. If the entirety of the
Fifth Third Indebtedness is secured under 11 U.S.C. § 506, interest shall also accrue on the Fifth
Third Indebtedness at the non-default contract rate until the Effective Date.

                3.1.4. The Allowed Class I Claim shall be paid in full through (i) an initial payment
due within seven days after the Effective Date of $18,400, (ii) monthly payments commencing one
month after the Effective Date, of $6,695.84 each, until the Class I Claim has been satisfied in full
or sixty monthly payments have been made. Each monthly payment shall be due on the first day of
each month with a ten-day notice and cure period. If, after payment of the sixtieth monthly

{00864726.2(i)}                              13
20-20034-dob         Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13        Page 13 of 77
payment, the Class I Claim has not been paid in full, Debtor shall make a balloon payment of all
remaining principal and accrued interest no later than 30-days after the fifth anniversary of the
Effective Date. Fifth Third may allocate each of the payments to either Class I.A or Class I.B in its
discretion.

                3.1.5. The Reorganized Debtor may pre-pay all or any portion of the Class I Claim
at any time without penalty. Any partial pre-payment shall not affect the amount or timing of the
required monthly payments under this Section until the Class I Claim has been paid in full. If the
prepayment represents proceeds of the sale of any collateral securing the Allowed Class I Claim,
the proceeds shall be applied to the Class I.A Claim or Class I.B Claim in the manner set forth in
Section 3.1.6 below. Any other partial pre-payment shall be applied to the principal amount of the
Class I.A Claim and Class I.B Claim in proportion to the relative remaining balances of the Class
I.A Claim and Class 1.B Claim.

                   3.1.6. In the event Debtor or Reorganized Debtor sells its rights to any restaurant
or any personal property, intellectual property, or liquor license as to which Fifth Third holds a first-
priority perfected security interest or Lien, Fifth Third shall be entitled to all proceeds as a pre-
payment of its Class I Claim except as otherwise agreed in writing by Fifth Third and Debtor, or as
otherwise ordered by the Court. The proceeds of any such sale shall be allocated to Claim I.A if the
collateral is first priority security for the Class I.A Claim, and allocated to Class I.B if it is collateral
that is first priority security for the Class I.B Claim.

                3.1.7. If the value of the collateral securing the Class I Claim is less than the
amount of the Class I Claim, the Class I Claim is undersecured under 11 U.S.C. § 506(b). Fifth
Third’s Deficiency Claim shall be treated as a General Unsecured Claim under Section 3.4.

                 3.1.8. Fifth Third may dispose of the Surrendered Property in any commercially
reasonable manner as permitted by and subject to the restrictions of the Uniform Commercial
Code as enacted in Michigan. The proceeds of any Surrendered Property shall be applied (i)
against Fifth Third’s Deficiency Claim if the applicable Surrendered Property was surrendered
before the Valuation Hearing and not included in the determination of the amount of the Fifth Third
Secured Claim or (ii) against the Fifth Third Secured Claim if the Surrendered Property is
surrendered after the Valuation Hearing or otherwise included in the determination of the amount of
the Fifth Third Secured Claim.

                 3.1.9. Until full satisfaction of the Class I Claim, Fifth Third will retain its Liens on
all property of Debtor and Reorganized Debtor on which Fifth Third had a valid prepetition or post-
petition Lien, to secure the Class I Claim. Fifth Third’s Liens will maintain the same priority, validity,
and enforceability as existed immediately before the Petition Date or as set forth in any order of the
Bankruptcy Court. This Plan reaffirms and acknowledges the continuing priority, effectiveness, and
enforceability of all security agreements and all other loan and collateral documents between
Debtor and Fifth Third, any or all of which may be amended at Fifth Third’s request to conform to
the Plan requirements, except that such agreements and documents shall not increase Debtor’s
obligations beyond those explicitly set forth in this Plan and shall not be enforced against Debtor so
long as Debtor is not in default under its obligations to Fifth Third under this Plan (through the
applicable notice and cure period). Upon Debtor’s satisfaction of Fifth Third’s Class I Claim, Debtor
shall have no further obligations or duties to Fifth Third this Plan or any prepetition agreements or
documents.

                3.1.10. So long as Reorganized Debtor is not in default under its obligations to Fifth
Third under this Section, and through the applicable notice and cure period, Fifth Third shall refrain


{00864726.2(i)}                               14
20-20034-dob        Doc 274       Filed 08/27/20       Entered 08/27/20 12:48:13           Page 14 of 77
from seeking to execute on, require the sale of, or otherwise commence any collection action
against the equity Interests in Debtor.

                 3.1.11. In the event Reorganized Debtor defaults on any of its obligations to pay
money to Fifth Third under this Plan, Reorganized Debtor shall have a 10-day opportunity to cure
after Notice. If Reorganized Debtor defaults on any of its other, nonpayment obligations to Fifth
Third under this Plan, Reorganized Debtor shall have a 30-day opportunity to cure after Notice. If
any default is not timely cured, Fifth Third may exercise all its rights against all property subject to
Fifth Third’s Liens under applicable law and against any Insiders or Affiliates of Debtor without
further order of the Court, including without limitation acceleration of the entire remaining balance
of the Secured Claim of Fifth Third, and Fifth Third may file appropriate actions to aid in such relief
in this Court or in any other court of applicable jurisdiction.

                  3.1.12. This Class is Impaired.

          3.2     Class II: Class II consists of the Secured Claim of Mercantile.

                3.2.1 The Secured Claim of Mercantile shall be Allowed in the amount of $85,000,
which represents Debtor’s and Mercantile’s agreed estimate of the replacement value of the
collateral securing the Class II Claim. The Secured Claim of Mercantile is an undersecured Claim
under 11 U.S.C. § 506(b).

                  3.2.2 The Allowed Class II Claim shall accrue interest at the Interest Rate and
shall be paid in full through (i) an initial payment in the amount of $3,050, (ii) monthly payments in
the amount of $1,546.50 each, commencing one month after the Effective Date and continuing
until the later of either payment of the Class II Claim in full or the fifth anniversary of the Effective
Date, whichever occurs first. Each monthly payment shall be due on the first day of each month. If,
on the fifth anniversary of the Effective Date, the Class II Claim has not been paid in full, Debtor
shall make a balloon payment of all remaining principal and accrued interest no later than 30-days
after the fifth anniversary of the Effective Date.

                3.2.3 The Reorganized Debtor may pre-pay all or any portion of the Class II Claim
at any time without penalty. Any partial pre-payment shall be applied to the principal amount of the
Class II Claim, but shall not affect the amount or timing of the required monthly payments under
this Section until the Class II Claim has been paid in full.

                 3.2.4 In the event Debtor or Reorganized Debtor sells its rights to the Noodles &
Company restaurant in Mt. Pleasant or any personal property or intellectual property related to the
Mt. Pleasant Noodles and Company restaurant and as to which Mercantile holds a first-position
perfected security interest or Lien, Mercantile shall be entitled to all proceeds as a pre-payment of
its Class II Claim up to the full amount of the unpaid balance of the Class II Claim, except as
otherwise agreed in writing by Mercantile and Debtor.

              3.2.5 Mercantile’s Deficiency Claim shall be treated as a General Unsecured
Claim under Section 3.4.

                 3.2.6 Until full satisfaction of the Class II Claim in full, Mercantile will retain its
Liens on all property of Debtor and Reorganized Debtor on which Mercantile had a valid prepetition
or post-petition Lien, to secure the Class II Claim. Mercantile’s Liens will maintain the same priority,
validity, and enforceability as existed immediately before the Petition Date or as set forth in any
order of the Bankruptcy Court.


{00864726.2(i)}                               15
20-20034-dob         Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13          Page 15 of 77
                3.2.7 Unless the Reorganized Debtor is in default under its obligations to
Mercantile and the default is not timely cured as set forth below, Mercantile shall refrain from
seeking to execute on, require the sale of, or otherwise commence any collection action against
the equity Interests in Debtor.

                 3.2.8 In the event Reorganized Debtor defaults on any of its obligations to pay
money to Mercantile under this Plan, Reorganized Debtor shall have a 10-day opportunity to cure
after Notice. If Reorganized Debtor defaults on any of its other, nonpayment obligations to
Mercantile under this Plan, Reorganized Debtor shall have a 30-day opportunity to cure after
Notice. If any default is not timely cured, Mercantile may exercise all its rights against all property
subject to Mercantile’s Liens under applicable law and against any Insiders or Affiliates of Debtor
without further order of the Court, including without limitation acceleration of the entire remaining
balance of the Secured Claim of Mercantile, and Mercantile may file appropriate actions to aid in
such relief in this Court or in any other court of applicable jurisdiction.

                  3.2.9    This Class is Impaired.

        3.3     Class III: This Class consists of the Allowed Secured Claims of any tax authority,
including the State of Michigan and any and all cities or counties that assert personal property
taxes against Debtor or Debtor’s property.

                  3.3.1 Holders of Allowed Class III Claims shall be treated the same as Priority Tax
Claims under section 2.2 (including, for the avoidance of doubt, the applicable Interest Rate),
except (i) until each respective Allowed Class III Claim is satisfied in full, each Class III Claim
Holder will retain its Liens on all property of Debtor and Reorganized Debtor on which it had a valid
prepetition or post-petition Lien, to secure the Class III Claims, and (ii) in the event Debtor or
Reorganized Debtor sells any property as two which a Class III Claim Holder has a valid, perfected
and first-position Lien, the proceeds of the sale will be used to pre-pay such Class III Claim.

                  3.3.2    This Class is Impaired.

        3.4     Class IV: This Class consists of all Allowed General Unsecured Claims. The
Deficiency Claims of Allowed Class I, II and III Claims are included as General Unsecured Claims
under this section 3.4.

               3.4.1 Promptly upon the Effective Date, the Reorganized Debtor shall execute the
Plan Note, attached as Exhibit 3.4.1, which shall memorialize the following Plan obligations by the
Reorganized Debtor to the Creditors Trust:

                  i.       A payment obligation in the principal amount of $625,000 with a five-year
                           term payable monthly;
                  ii.      Commencing on January 15, 2021, simple interest to accrue on the unpaid
                           principal amount at 5% per year;
                  iii.     The initial monthly payment is due on the earlier of (i) sixty days after the
                           Effective Date or (ii) January 15, 2021;
                  iv.      A total of 60 monthly payments, including the initial payment;
                  v.       After the initial payment, each monthly payment is due on the fifteenth (15th)
                           day of each month;
                  vi.      Payments shall be in the following amounts:
                           a. The initial payment and payments for the second (2nd) through twelfth
                               (12th) months of the Payment Period: $7,812.50 per month;


{00864726.2(i)}                                16
20-20034-dob             Doc 274   Filed 08/27/20      Entered 08/27/20 12:48:13         Page 16 of 77
                            b. Payments for the thirteenth (13th) through sixtieth (60th) months of the
                               Payment Period: equal monthly payments of principal and interest
                               calculated so that the total balance is paid in full by December 15, 2025;
                            c. Notwithstanding the above, all principal and accrued interest must be
                               paid in full no later than sixty months from the due date of the initial
                               payment; and
                            d. Payments shall be applied first against accrued and unpaid interest and
                               costs and then to the principal balance. Prepayments may be made at
                               any time but such prepayments will not affect the Reorganized Debtor’s
                               obligations to make monthly payments or the amounts of such monthly
                               payments until the principal balance and all accrued interest have been
                               paid in full; and
                  vii.      Default provisions as follows:
                            a. It shall be a default if any payment is not received by the due dates set
                               forth above (“Payment Default”);
                            b. The Creditors Trust shall provide Reorganized Debtor with notice of any
                               Payment Default and 14 days to cure from the date of the notice;
                            c. If the default is not timely cured, (i) the obligation due under the Plan
                               Note are immediately accelerated and due in full without further notice
                               and (ii) the Creditors Trust may enforce the obligations under the Plan
                               Note and shall have all rights and remedies available at law, equity or
                               with regard to any security; and
                            d. The notice and cure period set forth in (b) above shall not apply if there
                               are more than two Payment Defaults in any twelve-month period and, in
                               such event, the obligations under the Plan Note are immediately
                               accelerated an due in full without further notice and the Creditors Trust
                               may enforce the obligations under the Plan Note, the Security
                               Agreement (defined herein), or at law or in equity all without further
                               notice.

                   3.4.2 To secured Reorganized Debtor’s obligations under the Plan Note,
Reorganized Debtor will, concurrently with execution of the Plan Note, execute a security
agreement granting a security interest in favor of the Creditors Trust in form and substantive as set
forth as Exhibit 3.4.2 (the “Security Agreement”). For the avoidance of doubt, the Reorganized
Debtor hereby grants to the Creditors Trust a security interest in all of its assets including, without
limitation, all classes and categories of assets defined under the Uniform Commercial Code, now
owned or acquired in the future, all accessions and additions thereto, and all proceeds and
products thereof.

                  3.4.3     To facilitate payments on the Plan Note:

                            a.     Insiders will contribute or forego their company vehicle allowance;
                          and
                            b.     Reorganized Debtor shall cause KJE to either retain all income or
                                   distribute the income as equity distributions to Reorganized Debtor.

               3.4.4 In addition to the Plan Note, the Reorganized Debtor will make a one-time
payment to the Creditors Trust within 30 days after the Effective Date, but no later than January 15,
2021, in the amount of $10,000 to be use by the Creditors Trust for its fees and costs.

                3.4.5 In addition to the Plan Note, the Reorganized Debtor will pay to the
Creditors Trust 60% of the net proceeds received by the Reorganized Debtor, if any, arising from

{00864726.2(i)}                                 17
20-20034-dob             Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13         Page 17 of 77
any judgment or settlement in the case of Inspired Concepts, LLC et al v. Certain Underwriters of
Lloyds of London and Underwriters Known as Syndicate 2623 et al, Case No. 1:2020-cv-11516
(E.D. Mich.), or any subsequent lawsuit asserting substantially similar claims.

                 3.4.6 The Creditors Trust shall use all proceeds from the distributions by the
Reorganized Debtor first to pay the Creditors Trust’s post-Effective Date costs and fees, including
Professional Fees, incurred after the Effective Date and shall distribute the remainder of the
distributions to the Class IV Claim Holders on a Pro Rata basis under the terms and conditions of
the Creditors Trust Agreement. The Creditors Trust may develop rules and procedures for the
holdback of any distributions pending resolution of any Claim objections filed by the Creditor Trust
or the Reorganized Debtor.

                  3.4.7 The pre-Confirmation Claims of any and all Insiders and Affiliates, other
than wages and benefits as disclosed in the Disclosure Statement, whether secured or unsecured,
are subordinated in full to the obligations to the Creditors Trust required under this Plan. For the
avoidance of doubt, no Insider or Affiliate is or will be a beneficiary of the Creditors Trust and no
Insider or Affiliates will receive any distribution on account of Section 3.4 of the Plan until all
Debtor’s obligations to the Creditors Trust under this Plan have been fully, finally, and indefeasibly
satisfied. Upon payment in full of the Plan Note and all other obligations of Reorganized Debtor to
the Creditors Trust arising under this Plan, Reorganized Debtor shall pay Insiders and Affiliates an
amount equal to the percentage recovery of other Class IV Claim Holders.

                3.4.8 The Reorganized Debtor shall provide the Creditors Trust with all quarterly
and annual financial information that it provides to Class I and Class II Claim Holders (or any
refinance or replacement lenders with respect to either Class I or Class II) at the same time that the
Reorganized Debtor provides such information to the Class I and Class II Claim Holders (or any
refinance or replacement lenders with respect to either Class I or Class II) until Reorganized
Debtor’s obligations to Creditors Trust have been fully satisfied.

                 3.4.9 All Avoidance Actions against Class IV Claim Holders, excepting the Tolled
Actions and any Avoidance Action commenced prior to the deadline to submit ballots accepting or
rejecting this Plan, shall be waived and shall not survive the Effective Date. The net proceeds, after
deduction of all costs and attorneys’ fees, of any Avoidance Action not waived, if any, shall be
aplied against Allowed Administrative Claims, which may include offsets against any amounts
owed to GFS on account of the GFS PACA Claim or any Administrative Claim of GFS Allowed
under 11 U.S.C. § 503(b)(9). Notwithstanding the waiver of Avoidance Actions, Debtor,
Reorganized Debtor, the Committee and Creditors Trust reserve the right to assert any Avoidance
Action for defensive purposes to offset or prevent recovery by any person or entity of any Claims
arising under 11 U.S.C. § 503(b)(9), any other Administrative Claim, any Priority Claim, any
Secured Claim, or any Claim asserting a trust against any of Debtor’s or Reorganized Debtors
assets.

                  3.4.10 The Creditors Trust shall have standing to pursue alleged Tolled Actions as
an additional remedy for a Payment Default if and only if the Plan Note is accelerated under the
conditions set forth above. All Tolled Actions shall be waived and released in full upon Reorganized
Debtor’s full, final, and indefeasible satisfaction of all its obligations under the Plan Note.

                  3.4.11 This Class is Impaired.

          3.5 Class V: This Class consists of the Claims of Interests of Debtor.

                  3.5.1   The Interests of this Class will be treated in one of two alternative methods:

{00864726.2(i)}                               18
20-20034-dob         Doc 274      Filed 08/27/20      Entered 08/27/20 12:48:13         Page 18 of 77
                  A.      If Class IV votes to accept the Plan:

                         i. Jeffrey Neely and Patti Neely will retain their Interests in Debtor and will
                            hold the Interests as husband and wife by the entireties;

                         ii. Patti Neely and Jeffrey Neely shall cause CharBhan to provide a rent
                             abatement of $2,155 per month so that monthly base rent for the
                             CharBhan-owned headquarters and training center shall be $5,345 per
                             month, equal to CharBhan’s base rent as of 2015; until the Reorganized
                             Debtor’s obligations to Creditors Trust have been fully satisfied.

                         iii. Upon the occurrence of the Effective Date, Patti Neely and Jeffrey Neely
                              shall not contest the contention of the Committee and/or the Creditors
                              Trust that the equity interests of CharBhan are owned by Reorganized
                              Debtor; and

                        iv. The Holders of the Interests in Reorganized Debtor shall take no equity
                            distributions from Debtor, KJE, CharBhan, and/or JPNJ until all
                            obligations under this Plan have been fulfilled by Reorganized Debtor,
                            and Insiders and Interest Holders may be compensated only as set forth
                            in this Plan and Disclosure Statement during the Payment Period until
                            Debtors obligations to Creditors Trust have been fully satisfied.

                          This Class will be Impaired.

                  B.      If Class IV votes to reject the Plan, and the Court determines that (i) as a
                          result of such rejection, the Plan, but for this paragraph does not comply
                          with the absolute priority rule and (ii) the Plan should otherwise be
                          confirmed, in order to comply with the absolute priority rule: the Interests of
                          Debtor will be canceled and the Interests of the Reorganized Debtor will be
                          sold at the Equity Auction set forth in Article 4. The proceeds of the Equity
                          Auction will be paid Pro Rata first on account of Administrative Claims, next
                          to Priority Claims, and finally to prepayment of Class I and Class II Claims.
                          The successful Purchaser must apply all revenues of the Reorganized
                          Debtor to satisfy all of the obligations of the Reorganized Debtor as and
                          when set forth in this Plan (including payments of all operating expenses
                          substantially as set forth in the projections attached as an Exhibit to the
                          Disclosure Statement), and the Purchaser and any individual that owns or
                          controls the Purchaser directly or indirectly (“Owner”) shall take no draws or
                          equity distributions until all obligations under this Plan have been fulfilled by
                          Reorganized Debtor, and the Purchaser and any Owner (and all Insiders
                          and Affiliates of the Purchaser and any Owner) may be compensated during
                          the Payment Period only if such compensation is consistent with this Plan
                          and, in any event, no greater than the compensation for Insiders disclosed
                          in the Disclosure Statement.

                          This Class will be Impaired.




{00864726.2(i)}                               19
20-20034-dob           Doc 274    Filed 08/27/20       Entered 08/27/20 12:48:13          Page 19 of 77
                                       ARTICLE IV
                       EXECUTION AND IMPLEMENTATION OF THE PLAN

        4.1    Upon the Effective Date, Debtor will become the Reorganized Debtor.
Notwithstanding anything to the contrary in this Plan, the Reorganized Debtor shall continue
operating Debtor’s business, shall collect all revenues and income, and shall distribute such
revenues and income as provided under the terms of this Plan. During the Payment Period, the
Reorganized Debtor shall retain Jeffrey Neely as its Chief Executive Officer and Manager..
Jeffrey and Patti Neely shall be entitled to appoint any other officers in their sole discretion, but
payments to Insiders shall be limited as set forth in the Disclosure Statement. The Reorganized
Debtor may retain other employees, including Insiders, at commercially reasonable rates of
compensation as more fully described in the Disclosure Statement. All Causes of Action not
waived or released under this Plan, the Confirmation Order or any other Order issued by the
Court shall vest with Reorganized Debtor except that the Creditors Trust shall have exclusive
standing to assert alleged Tolled Actions in the Court.

          4.2     Assumption of Liability:

                   4.2.1 Reorganized Debtor shall be responsible for satisfying the Allowed Class
I, II, III, and IV Claims in accordance with the terms and provisions of this Plan.

                4.2.2 The Reorganized Debtor will retain control of and be responsible for all of
Debtor’s operations after the Effective Date. Funding for the operations of Debtor’s business
and for distributions required under this Plan during the Payment Period shall be from the
operation of Debtor’s business(es), except as otherwise set forth in this Plan. Debtor may also
use proceeds of the PPP Loan as necessary after the Effective Date, but only in accordance
with the conditions of the PPP Loan and for the purposes as set forth in the Paycheck
Protection Program.

                 4.2.3 Debtor reasonably believes that future operations will enable the
Reorganized Debtor to satisfy its obligations under the Plan. Other sources of cash may be
explored and utilized by the Reorganized Debtor to the extent that such infusions are necessary or
helpful to meet the obligations of the Plan, pre-payments, or to facilitate continued operations,
which may include exit financing, refinancing, subordinated financing, purchase money financing,
capital contributions and/or lending from Insiders to Reorganized Debtor. Reorganized Debtor shall
be entitled to enter into financing arrangements and to execute financing documents after the
Effective Date without providing notice or obtaining Bankruptcy Court approval, including secured
financing so long as (i) the principal amount of such financing does not exceed the principal
amounts of secured Claims owing as of the Effective Date, (ii) the Creditors Trust and Holders of
Class I and Class II Claims agree to such financing, or (iii) the financing will be used to pay
outstanding obligations to the Creditors Trust, and Class I and Class II Claim Holders. Reorganized
Debtor shall be entitled to apply for and receive any government grant or loan program or other
governmental relief without further Court order so long as such program or relief does not impair
the security interests of the Class I and Class II Claim Holders. Any financing that becomes
effective before the Effective Date will be subject to Bankruptcy Court approval after notice and
opportunity for a hearing. Notwithstanding the above, until all payments required by this Plan have
been made in full, the Reorganized Debtor shall not agree to pay, and shall not pay, any interest to
any Insider or Affiliate of Debtor for any loan or contribution, the Reorganized Debtor shall make no
repayments to any Insider or Affiliate at any time when the Reorganized Debtor is in default under
any provision of this Plan, and the Reorganized Debtor shall not provide loans or contributions to
any Insider or Affiliate, except KJE. To the extent necessary and prudent, Reorganized Debtor may
provide interest-free intercompany loans to fund KJE’s operations, and KJE may provide interest-

{00864726.2(i)}                             20
20-20034-dob         Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13         Page 20 of 77
free intercompany loans to fund Reorganized Debtor’s operations. Nothing in this section or the
Plan permits Debtor or Reorganized Debtor to grant any Liens on property that is encumbered by
Liens or security interests in favor of Fifth Third, Mercantile, or the Creditors Trust, unless such
Liens or security interests are expressly subordinate to the Liens or security interests in favor of
Fifth Third, Mercantile, and the Creidtors Trust, Fifth Third, Mercantile, and/or the Creditors Trust
(as applicable) consents in writing, or unless the applicable Allowed Secured Claims or obligations
to the Creditors Trust are paid in full as a result of the financing. Notwithstanding the above,
nothing in this section prevents Reorganized Debtor from granting a purchase money security
interest to a lender (not an Affiliate or Insider) so long as the security interest complies with all
requirements under Michigan’s Uniform Commercial Code and any other applicable law.

               4.2.4 KJE, as a wholly-owned subsidiary of Reorganized Debtor, agrees to
provide equity distributions to Debtor as set forth in the projections attached to the Disclosure
Statement.

                  4.2.5   JPNJ guaranties all liabilities and obligations of Reorganized Debtor under
this Plan.


                4.2.6 The settlement agreement between the Debtor, LaBelle, and others, which
is attached as Exhibit 6 to the Debtor’s Motion for Approval of Settlement with Labelle Limited
Partnership and Related Entities [DN 205] is approved in all respects.

                 4.2.7 The Reorganized Debtor may pre-pay any Class I, II or III Claim, or the
obligations to the Creditors Trust at any time without penalty or liability for unmatured interest. The
Reorganized Debtor may negotiate with the Holders of Class I, II or III Claims and/or with the
Creditors Trust to receive discounts, payment modifications or other accommodations, but no
modifications to Reorganized Debtor’s obligations under this Plan shall be binding unless set forth
in writing. Upon payment by the Reorganized Debtor to any Class I, II or III Claim Holder or the
Creditors Trust in the amounts required under this Plan or as otherwise agreed by the Claim Holder
or Creditors Trust, the Reorganized Debtor will have no further obligation to such Claim Holder or
the Creditors Trust under this Plan, and the Claim Holder or Creditors Trust will have no further or
continued rights or standing under this Plan.

                4.2.8 Upon satisfaction of all obligations to all Class I, II and III Claim Holders and
to the Creditors Trust, the Reorganized Debtor will no longer be bound by the provisions of this
Plan and will be entitled to conduct its business without Bankruptcy Court supervision under
applicable non-bankruptcy law. Nothing in this Section shall be construed as waiving or limiting the
Reorganized Debtor’s rights and interests under this Plan, to enforce those rights and interests
through the Bankruptcy Court, to dispute claims, to bring motions or pursue Causes of Action in the
Bankruptcy Court or any other court, or to petition the Bankruptcy Court for the redress of any
grievances.

        4.3    Disbanding the Committee: Upon the Effective Date, the Committee will disband
and will have no further standing in this Case, except with respect to any appeal of the
Confirmation Order or with respect of applications for or objections to Professional Fees.

        4.4     Creditors Trust: Upon the Effective Date, the Creditors Trust will be considered
valid and enforceable under the terms and conditions of the Creditors Trust Agreement. The
Creditors Trust will be controlled by a professional person appointed by the Committee. The
Creditors Trust shall receive all Class IV distributions from the Reorganized Debtor and shall
have the right to object to any Claims. The Creditors Trust shall abide by the terms and

{00864726.2(i)}                               21
20-20034-dob         Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13        Page 21 of 77
conditions of the Creditors Trust Agreement, with any contradictions between the Plan and the
Creditors Trust Agreement being construed and controlled by the Plan, with the exception of
distributions as set forth in Section 6.2, or by the Confirmation Order.

        4.5     Professional Fees: Any services performed or expenses incurred by any
Professional on behalf of Debtor or Committee with respect to the Chapter 11 Case after the
Petition Date but before the Effective Date will be Administrative Claims, will be paid by
Reorganized Debtor or Committee as applicable, as set forth in Article II and will be subject to
the prior review and approval of the Bankruptcy Court. Any services performed or expenses
incurred by any Professional on behalf of the Reorganized Debtor, Committee, or Creditors
Trust with respect to the Chapter 11 Case after the Effective Date will be an obligation of the
Reorganized Debtor or Creditors Trust, as applicable, and will not be subject to the prior review
and approval of the Bankruptcy Court. Notwithstanding any provision of the Bankruptcy Code or
Rules, including, without limitation, Bankruptcy Rule 2016, after the Effective Date, no
Professional will be required to disclose payments from Reorganized Debtor or Creditors Trust
to the Bankruptcy Court or the United States Trustee. All fees and expenses of Reorganized
Debtor or Creditors Trust shall be billed directly Reorganized Debtor or Creditors Trust, as
applicable, and the Bankruptcy Court shall review only that portion to which Reorganized Debtor
or Creditors Trust objects. Reorganized Debtor or Creditor Trust, as applicable, must pay the
portion not objected to in accordance with the terms of the invoice. For the avoidance of doubt,
the Creditors Trust is responsible for its own fees and expenses, which will be paid out of the
Class IV Share, and such fees and expenses shall not be an obligation of Reorganized Debtor.

        4.6     Effectuating Documents: With the exception of the Liens securing Allowed
Class I, II and III Claims, Reorganized Debtor is authorized to execute, deliver, file, or record
such financing statements, contracts, instruments, releases, and other agreements or
documents, and to take such actions as may be necessary or appropriate to effectuate and
further evidence the terms and conditions of this Plan without further notice to or order, action or
approval of the Bankruptcy Court.

          4.7     Preservation of Rights of Action:

                4.7.1     Vesting of Causes of Action: In accordance with section 1123(b) of
the Bankruptcy Code, except as otherwise provided in this Plan and except to the extent that
they are waived or released under this Plan or other Order of the Court, all Causes of Action of
Debtor and Debtor’s Estate will be transferred to and vest with the Reorganized Debtor. Subject
to the provisions of this Plan, the Reorganized Debtor and, the Creditors Trust (with respect to
the Tolled Actions) shall retain and may (but is not required to) enforce all rights to commence,
pursue, compromise and collect, as appropriate, any and all Causes of Action, whether arising
before or after the Petition Date, including, but not limited to, collection of trade debt and
account payables, Avoidance Actions not waived or released, and any actions specifically listed
in the Disclosure Statement.

                 4.7.2    All Causes of Action and Avoidance Actions not waived under this
Plan are Specifically Reserved, whether or not specifically listed in the Plan or Disclosure
Statement: Unless any Causes of Action against a Person are expressly waived, relinquished,
exculpated, released, compromised or settled in the Plan, Exhibit, or a Final Order, Reorganized
Debtor specifically reserves all Causes of Action, including (but not limited to) actions to collect
trade payables and other debts, actions against any person for violation of the automatic stay,
Avoidance Actions for off-set or defensive purposes, and any other prepetition or post-petition
action held by Debtor, for later adjudication in the Bankruptcy Court or in a state or federal court
with jurisdiction. No preclusion doctrine, res judicata, estoppel (judicial, equitable or otherwise)
{00864726.2(i)}                             22
20-20034-dob         Doc 274    Filed 08/27/20    Entered 08/27/20 12:48:13         Page 22 of 77
or laches will apply to any of the Causes of Action upon, after or as a consequence of the
commencement of this Chapter 11 Case, Confirmation, entry of the Confirmation Order, or the
Effective Date.

         4.8    Pandemic Clause: In the event of a general government mandate, regulation,
order, law or restriction of in-person dining in restaurants in the State of Michigan that results in
(i) less than 50% seating capacity per, or (ii) a general prohibition of in-person dining:

                  a.     Payments under this Plan shall be suspended during such restrictions or
                         prohibition;
                  b.     Interest shall continue to accrue;
                  c.     Payments shall resume 30 days after dine-in service are allowed to
                         resume at or above 50% seating capacity; and
                  d.     All suspended payments plus all accrued and unpaid interest shall be
                         added to the final payment due to the Claim Holder or Creditors Trust
                         under this Plan.

          4.9     The Equity Auction:

                  4.9.1 If Class IV votes to reject the Plan, the equity Interests in the Reorganized
Debtor shall be sold to the highest bidder at the Equity Auction. To be qualified to bid at the
Equity Auction, a bidder must show its financial ability to meet all requirements of the
Reorganized Debtor under this Plan and to operate the restaurants including to become
approved franchisees of each of Reorganized Debtor’s and KJE’s restaurants. Class V Interest
Holders are automatically qualified bidders. The Purchaser will be personally bound by this Plan
and all liabilities under this Plan, must operate the Reorganized Debtor as set forth in this Plan
and Disclosure Statement, and must use all revenues of Debtor to make all payments required
under this Plan and to perform all other obligations of the Reorganized Debtor before making
any equity distribution; and any individual that owns or controls the Purchaser directly or indirectly
(“Owner”) may not take any draws, equity contributions or any other benefit of any kind,
monetary or otherwise, from operation, transfer, closure or other disposition of the Reorganized
Debtor, KJE of any of their respective restaurants. If the Owner or principals of the owner, or
qualified Insiders of the Purchaser or Owner work full time for Reorganized Debtor and KJE,
such persons may receive compensation strictly limited to the amounts set forth in the
Disclosure Statement for similar work performed by Insiders of the Debtor. If there are no bids at
the Equity Auction, the new Interests in the Reorganized Debtor will be granted as set forth in
section 3.5.1(A).

             4.9.2 If the Equity Auction occurs, Debtor shall sell the equity Interests in
Reorganized Debtor in accordance with the following procedures:

                  A. Debtor shall schedule an auction sale (the “Equity Auction”) at 9:00 a.m. no
                     earlier than seven weeks and no later than ten weeks following the
                     Confirmation Date. The Equity Auction shall be held at the office of Debtor’s
                     counsel. Details regarding the date and process of the Equity Auction shall be
                     determined in consultation with the Committee, Fifth Third and Mercantile.
                     Any party interested in attending and/or bidding at the Equity Auction may
                     obtain additional details regarding the time, place and process of the Equity
                     Auction by contacting Debtor’s counsel.

                  B. In addition to notice provided by dissemination of this Plan to all Debtor’s
                     creditors, Debtor shall (i) on the first business day after the Confirmation Date

{00864726.2(i)}                               23
20-20034-dob           Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13        Page 23 of 77
                     file a notice of the Equity Auction with the Bankruptcy Court with the case
                     caption and indicating the date and time of the Equity Auction and (ii) cause a
                     notice to be published as a legal notice with a paper with general distribution
                     in the Mt. Pleasant area for three consecutive weeks commencing on the
                     week after the Confirmation Date providing the name of the Debtor, a
                     description of Debtor’s business including a listing of Debtor’s restaurants,
                     gross revenues for the preceding six months, the Bankruptcy Case number
                     and contact information for Debtor’s counsel and Committee’s counsel.
                     Notwithstanding the forgoing, the Committee may take any additional actions
                     to market the Debtor’s equity interests as deemed advisable by the
                     Committee and the Equity Auction shall not occur until all such actions have
                     been completed.



                  C. All bidders must agree to comply with all the terms and provisions of this
                     Plan, including (but not limited to) the provisions of this Section and Section
                     3.5.1(B).

                  D. The Equity Auction shall be conducted by counsel for Debtor, in consultation
                     with the Committee, in a manner consistent with this Plan and reasonably
                     calculated to obtain the highest and best sale price. Each bidder must
                     demonstrate its ability to immediately fund the amount of the winning bid, and
                     must pay the amount of the winning bid within twenty-four hours of submitting
                     the winning bid. If the winning bidder fails to timely pay the amount of the
                     winning bid, the next highest bidder will have two full Business Days after
                     notice to pay the amount of its highest bid at the Equity Auction and to
                     become the successful bidder.

                4.9.3 The Reorganized Debtor shall pay all proceeds of the Equity Auction as
set forth in section 3.5.1(B).

                4.9.4 In the event that the Court determines that the Equity Auction provisions
or procedures under this Section are inadequate or otherwise inappropriate for any reason but
determines that this Plan is otherwise confirmable, the Court may confirm this Plan but with
different or additional provisions and procedures governing the Equity Auction.

       4.10 After the Claims Objection Deadline under Section 12.1, Reorganized Debtor, the
Committee, and the Creditors Trust shall take all actions as reasonable and appropriate to
expedite the administrative closing of the case and to minimize the U.S Trustee fees to be paid
by Reorganized Debtor.

                                        ARTICLE V
                       EFFECT OF THE PLAN ON CLAIMS AND INTERESTS

          5.1     Discharge of Indebtedness:

                5.1.1 Except as otherwise provided in this Plan, and upon the occurrence of the
Effective Date, the confirmation of this Plan will, and does hereby act to discharge and release the
Claims of all Creditors against Debtor and the Reorganized Debtor, the same constituting a full,
total and complete settlement with the Creditors. Upon the Effective Date, Confirmation will also act
as a merger and relinquishment of any and all Claims that Creditors have, or may have, against

{00864726.2(i)}                               24
20-20034-dob         Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13        Page 24 of 77
Debtor and the Reorganized Debtor as provided in the treatment of the Creditors. Payment in full of
an Allowed Secured Claim under this Plan shall also discharge such Claim Holder’s claims against
any joint obligor or guarantor. Partial payment of any Claim under this Plan shall also be accounted
as partial payment of any Claim Holder’s claim against any joint obligor or guarantor. The forgoing
notwithstanding, this paragraph will not affect the rights of any taxing authority against any other
entity or person who may be liable or responsible for the taxes of the Reorganized Debtor, except
to the extent that it provides such other person a defense that the claims of the taxing authority
have been actually paid in whole or in part.

        5.2     Subordinated Claims. The allowance, classification, and treatment of all
Allowed Claims and Allowed Interests and the respective distributions and treatments under the
Plan take into account and confirm the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable subordination rights relating
thereto, whether arising under general principles of equitable subordination, section 510 of the
Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, Debtor
reserves the right to re-classify (or request that the Bankruptcy Court re-classify) any Allowed
Claim or Allowed Interest in accordance with any contractual, legal, or equitable subordination
relating thereto. If a Claim is Allowed but subordinated, the Claim will be entitled to vote in its
respective Class but will not be entitled to payment under this Plan until all other Claims have
been paid in full or as otherwise specified by the Bankruptcy Court.

         5.3     Injunction. Except as provided in the Plan or the Confirmation Order, as of the
Confirmation Date, all individuals and entities that have held, currently hold, or may hold Claims
or Interests against Debtor, or that are claiming by or through any such individual or entity, are
permanently enjoined from taking any of the following actions against Reorganized Debtor or its
property on account of any such Claims, debts, liabilities, or terminated Interests or rights: (i)
commencing or continuing, in any manner or in any place, any action or other proceeding; (ii)
enforcing, attaching, collecting or recovering in any manner any judgment, award, decree, or
order; (iii) creating, perfecting, or enforcing any Lien or encumbrance; (iv) asserting a setoff,
right of subrogation, or right of recoupment of any kind against any debt, liability, or obligation
due to Debtor or Reorganized Debtor, whether such debt accrued before or after the Petition
Date; and (v) commencing or continuing any action in any manner, in any place that does not
comply, or is inconsistent, with the provisions of this Plan.

        5.4     Protections against Discriminatory Treatment. Consistent with section 525 of
the Bankruptcy Code and the Supremacy Clause of the United States Constitution, all Persons,
including Governmental Units, shall not discriminate against Debtor or Reorganized, or deny,
revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant
to, condition such a grant to, discriminate with respect to such a grant against, Debtor,
Reorganized Debtor, or other Person with whom Debtor has been associated, solely because
Debtor has been a debtor under chapter 11 of the Bankruptcy Code, has been insolvent before
the commencement of the Chapter 11 Case (or during the Chapter 11 Case but before Debtor is
granted or denied a discharge), or has not paid a debt that is dischargeable in the Chapter 11
Case.

         5.5     Release of Liens. Except as otherwise provided in the Plan or in any contract,
instrument, release, or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant to Articles II and
III of the Plan, all mortgages, deeds of trust, Liens, pledges, or other security interests against
any property of the Estate will be deemed fully released and discharged, and all of the right,
title, and interest of any Holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests will revert to Debtor and its successors and assigns. To the extent that this

{00864726.2(i)}                            25
20-20034-dob       Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13        Page 25 of 77
Plan provides that Creditors will retain Security Interests or Liens, such Security Interests and
Liens will be deemed fully released and discharged upon full performance of all obligations
under this Plan to the Holder of such Security Interest or Lien. With the exception of the Liens of
Holders of Allowed Class I and II Claims, Reorganized Debtor is authorized to file any releases,
waivers, financing statement terminations, or other documents appropriate to effect the
provisions of this Section.

                                       ARTICLE VI
                           PROVISIONS GOVERNING DISTRIBUTION

       6.1     No Interest on Unsecured Claims. Except as provided in this Plan with respect to
the Plan Note, interest will not accrue or be paid on any General Unsecured Claim.

        6.2        Delivery Of Distributions and Notices in General. Except as otherwise provided in
the Plan, and notwithstanding any authority to the contrary, distributions to Holders of Allowed
Class I, II, III, and Professional Claims, as well as any notices under this Plan, will be made by
Reorganized Debtor. All distributions will be made (a) at the addresses set forth on the Proofs of
Claim Filed by the Holders of Claims or Interests, (b) at the addresses set forth in any written
notices of address changes delivered to Debtor after the date of any related Proof of Claim, (c)
at the addresses reflected in the Schedules or the last known address if no Proof of Claim has
been Filed and Debtor has not received a written notice of a change of address, or (d) at the
address of any counsel that has appeared in the Chapter 11 Case on the Holder’s behalf. All
distributions to Class IV Creditors, other than Insiders and Affiliates, will be made by the
Creditors Trust. It is the burden of Claim Holders to provide notice to Debtor, Reorganized
Debtor or Creditors Trust of any change in address. Distributions under the Plan on account of
Allowed Claims will not be subject to levy, garnishment, attachment, or like legal process, so
that each Holder of an Allowed Claim will have and receive the benefit of the distributions in the
manner set forth in the Plan. Notwithstanding anything to the contrary contained in this Plan, all
distributions from the Creditors Trust to Holders of Allowed Class IV Claims shall be made as
provided by, and shall be governed by the terms of, the Creditors Trust Agreement.

         6.3     Undeliverable Distributions and Non-Negotiated Checks. If any distribution to
a Holder of a Claim or Interest is returned as undeliverable, no further distributions to such
Holder of such Claim or Interest will be made unless and until Reorganized Debtor or Creditors
Trust (as applicable) is notified of the then-current address of such Holder of the Claim, at which
time all missed distributions will be made to the Holder of the Claim without interest. If checks
issued by the Reorganized Debtor on account of Claims are not negotiated within ninety days
after the issuance of the check, the check may be null and void. Amounts in respect to
undeliverable distributions and non-negotiated checks will be held by the Reorganized Debtor
until the earlier of (i) such distributions are claimed by the valid Holder of the Claim or (ii) ninety
days after the check is returned or voided due to non-negotiation, after which date all such
undistributed and non-negotiated amounts will revert to the Reorganized Debtor free of any
restrictions and the Claim of any Holder or successor to such Holder with respect to the
distribution will be deemed discharged and forever barred, notwithstanding federal or state
escheat laws to the contrary. Nothing contained herein requires the Reorganized Debtor to
attempt to locate any Holder of an Allowed Claim. The Creditors Trust may institute such rules
and procedures on undeliverable distributions as it deems appropriate.

         6.4  Fractional Payments. Notwithstanding any other provision of the Plan to the
contrary, payments of fractions of dollars are not required. Payment of fractions of dollars that
would otherwise be distributed under the Plan will be rounded to the lower whole number of
dollars.

{00864726.2(i)}                             26
20-20034-dob       Doc 274      Filed 08/27/20      Entered 08/27/20 12:48:13         Page 26 of 77
       6.5    Restrictions on Distributions. Notwithstanding anything in this Plan to the
contrary, Reorganized Debtor and Creditors Trust are not required to make any distribution to a
Claim Holder in an amount less than $10.00.


                                         ARTICLE VII
                                  MODIFICATION OF THE PLAN

         7.1    Modification of Plan. Except as otherwise provided in this Plan, Debtor may,
from time to time, propose amendments or modifications to this Plan prior to the Confirmation
Date, without leave of the Bankruptcy Court. Subject to certain restrictions and requirements set
forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 and those restrictions
on modification set forth in the Plan, Debtor expressly reserves its rights to revoke or withdraw,
or to alter, amend or materially modify the Plan, one or more times before the Confirmation
Date. After the Confirmation Date, Debtor or Reorganized Debtor may, with leave of the
Bankruptcy Court and upon notice and opportunity for hearing to the affected Creditor(s),
remedy any defect or omission, reconcile any inconsistencies in the Plan or in the Confirmation
Order, or otherwise modify the Plan.

       7.2     Effect of Confirmation on Modifications. Entry of a Confirmation Order shall
mean that all modifications or amendments to the Plan since the solicitation of the Plan are
approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or re-solicitation under Bankruptcy Rule 3019.

        7.3    Revocation or Withdrawal of the Plan. Debtor reserves the right to revoke or
withdraw the Plan prior to the Confirmation Date and to File subsequent chapter 11 plans. If
Debtor revokes or withdraws the Plan, then: (1) the Plan will be null and void in all respects; (2)
any settlement or compromise embodied in the Plan (including the fixing or limiting to an
amount certain of any Claim or Interest or Class of Claims or Interests), assumption,
assignment, or rejection of executory contracts or unexpired leases effected by the Plan, and
any document or agreement executed pursuant to the Plan, will be deemed null and void; and
(3) nothing contained in the Plan will: (i) constitute a waiver or release of any Claims, Interests,
or Causes of Action; (ii) prejudice in any manner the right of Debtor or any other Person; or (iii)
constitute an admission, acknowledgement, offer, or undertaking of any sort by Debtor or any
other Person.

                                          ARTICLE VIII
                                  JURISDICTION OF THE COURT

               8.1      Jurisdiction. Notwithstanding the entry of the Confirmation Order and
the occurrence of the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction
over all matters arising out of, or related to, the Chapter 11 Case and the Plan pursuant to
sections 105(a) and 1142 of the Bankruptcy Code, including without limitation, jurisdiction with
respect to:

                 8.1.1 The classification of the Claim of any Creditor and the re-examination of
Claims Allowed for purposes of voting, and the determination of such objections as may be filed to
Claims of Creditors. The failure by Debtor to object to, or to examine any Claim for the purposes of
voting, will not be deemed to be a waiver of any right to object to, or reexamine the Claim, in whole
or in part. Furthermore, the fact that this Plan has provided a treatment for the benefit of a particular
Creditor will not in any way be deemed to be a waiver of any right to object to or re-examine the

{00864726.2(i)}                              27
20-20034-dob        Doc 274      Filed 08/27/20      Entered 08/27/20 12:48:13         Page 27 of 77
Claim or any secured interest whether by mortgage or otherwise which secures such Claim, in
whole or in part.

                8.1.2 The determination of all questions and disputes regarding title to the assets
of the estate, and all causes of action, controversies, disputes, or conflicts, whether or not subject
to action pending as of the Confirmation Date, between Debtor and any other party.

                8.1.3 The correction of any defect, the curing of any omission or the reconciliation
of any inconsistency in this Plan or the Confirmation Order as may be necessary to carry out the
purposes and intent of this Plan.

               8.1.4 The enforcement and interpretation of the terms and conditions of this Plan
and the entry of orders in aid of confirmation of this Plan.

                 8.1.5 The entry of any order, including injunctions, necessary to enforce the title,
rights, and powers of Debtor, Reorganized Debtor or any party-in-interest, and to impose such
limitations, restrictions, terms and conditions of such title, rights and powers as this Court may
deem necessary.

                8.1.6 The review and approval of all Professional Fee applications for services
rendered before the Confirmation Date and the review of any Professional Fees for services
rendered in connection with the Plan after the Confirmation Date to the extent that Debtor or
Creditors Trust disputes all or a portion thereof.

              8.1.7 Debtor’s, Reorganized Debtor’s, or Creditors Trust’s right to pursue any
Avoidance Actions, if any.

                  8.1.8   The entry of an order determining the validity of any Lien.

                  8.1.9   The entry of an order concluding and terminating this Case.

                                            ARTICLE IX
                                        TITLE TO PROPERTY

        9.1.   Revesting of Assets. Except as otherwise explicitly provided for in this Plan, on
the Effective Date, all property held by the Estate (including all Causes of Action) will vest in the
Reorganized Debtor free and clear of all Claims, Liens, charges, encumbrances, right, and
Interests of Creditors and equity security Holders. As of and following the Effective Date, the
Reorganized Debtor, as provided for under the terms of this Plan, may operate Debtor’s
business and use, acquire, and dispose of property and settle and compromise Claims or
Interests without the supervision of the Bankruptcy Court, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly imposed by this
Plan and the Confirmation Order. All Avoidance Actions not waived or released under this Plan
or other Order of the Bankruptcy Court shall vest with Reorganized Debtor and Reorganized
Debtor may pursue, settle and compromise any or all Avoidance Actions subject to notice and a
hearing. Notice of any compromise need be provided only to those parties that have requested
notice in the Bankruptcy Case.




{00864726.2(i)}                               28
20-20034-dob         Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13          Page 28 of 77
                                       ARTICLE X
                  UNITED STATES TRUSTEE FEES & REGULATORY COMPLIANCE

        10.1 Payment of U.S. Trustee Fees. Reorganized Debtor shall pay to the United
States Trustee the appropriate sum required pursuant to 28 U.S.C. § 1930(a)(6), and shall provide
the United States Trustee with appropriate reports indicating the cash disbursements for the
relevant period until such time as the Chapter 11 Case is administratively closed. The Chapter 11
Case will be administratively closed upon resolution of Professional Fee applications, objections
to Claims, if any, and any other appropriate or necessary matters, and closing will occur as
promptly as possible after the Effective Date. The Reorganized Debtor shall continue to be
responsible for any United States Trustee’s fees, if any, if the Payment Period extends beyond
five years and, as a result, the Creditor’s Trust must be amended by any applicable section of the
Internal Revenue Code.

                                         ARTICLE XI
                                    EXECUTORY CONTRACTS

        11.1 Rejection of Executory Contracts and Unexpired Leases. All executory
contracts and unexpired leases of Debtor shall be deemed rejected except: all contracts and
leases that are (i) specifically assumed in this Article XI, or (ii) subject to a separate motion to
assume listed in Debtor’s Schedules and Section 11.3 applies. In addition to the contracts and
leases to be assumed under Section 11.2, Debtor assumes, as of the Effective Date, all executory
contracts, including applicable franchise agreements, and unexpired leases, including equipment
leases and leases of non-residential real estate relating to the CharBhan-owned headquarters and
each of the following restaurants:

                            •   West Bloomfield Smashburger
                            •   Troy Smashburger
                            •   Bennigans
                            •   Pixie
                            •   Big Apple Midland
                            •   Big Apple Mt. Pleasant
                            •   Noodles Midland
                            •   Noodles Mt. Pleasant

         11.2 Cure Claims. No later than twenty-one days before the Confirmation Date, Debtor
shall File and send a notice to all known executory contract and unexpired lease Holders that are
counter-parties to contract or leases that Debtor or Reorganized Debtor intends to assume. The
notice will include the Debtor’s proposed cure amount and any proposed cure terms of payment. If
the counter-party agrees to the notice or fails to File an objection within fourteen days after service,
the executory contract or unexpired lease shall be assumed pursuant to the terms and cure
amount stated in the notice, and the cure amount shall be paid in accordance with the notice and
this Plan. If an objection is timely Filed, the objection will trigger a cure amount dispute. The parties
shall confer in good faith to resolve the cure amount dispute but if the dispute is not resolved, either
party may file a request for a hearing with the Court. During the pendency of a cure amount dispute
the automatic stay with respect to the contract or lease will remain in effect notwithstanding the
occurrence of the Effective Date. Debtor or Reorganized Debtor may, at any time before or within
five days after final resolution of a cure amount dispute, reject a contract or lease by Filing an
appropriate motion with the Court (and the contract or lease shall be rejected as of the Filing date).
If the contract or lease is not rejected within five days after final resolution of a cure amount
dispute, the contract or lease shall be deemed assumed and Reorganized shall promptly pay the
cure amount except as otherwise agreed by the contract or lease counter-party.
{00864726.2(i)}                              29
20-20034-dob         Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13          Page 29 of 77
         11.3 If Debtor has not listed an executory contract or unexpired lease in Debtor’s
Schedules and, at any time within 60 days after the Effective Date (but before administrative
closing of the Case) Reorganized Debtor determines that it would be beneficial to assume such
contract or lease, Reorganized Debtor may file a motion to assume the contract or lease along with
a proposed cure amount, and shall be entitled to assume the contract or lease on the terms set
forth in the Motion if no objection is Filed within fourteen days after service. If an objection is timely
filed, the cure amount dispute provisions of section 11.2 shall apply.

        11.4 Any Creditor who has a Claim as a result of the rejection of a contract or unexpired
lease shall have until the later of (i) thirty days after the Effective Date or (ii) thirty days after
rejection of the contract or unexpired lease to file a Proof of Claim asserting the rejection damages
relating to the contract, failing which such Claim will be disallowed in its entirety. However, if the
Creditor has not been served with a copy of this Plan, the Creditor shall have thirty days from
receipt of actual or constructive notice of Debtor’s rejection of the contract or unexpired lease.

         11.5 Objections to Rejection Claims. Reorganized Debtor may file an objection to any
Proof of Claim filed in accordance with this Article and in accordance with Article XII within the later
of the time permitted under Article XII or sixty days after receipt of the claim.

                                          ARTICLE XII
                                     OBJECTIONS TO CLAIMS

         12.1. Timing of Objections: Reorganized Debtor may object to the allowance of any
Claim, whether listed on the Schedules filed by Debtor, or filed by any Creditor, on or before the
later of (a) sixty days from the date of filing of any Proof of Claim or (b) six months after the
Effective Date.

        12.2 Objections to Liens: Reorganized Debtor may object to any Lien or security
interest within the time period set forth in Section 12.1 or after any attempt by a Creditor to enforce
the Lien, except that Reorganized Debtor may not file an objection to any Lien that is the basis of a
Class I or II Claim Allowed under the terms of this Plan.

        12.3 Claims Bar Date: Except as provided herein or otherwise agreed in writing by
Reorganized Debtor, any and all Proofs of Claim filed after the applicable Bar Date shall be
deemed disallowed and expunged as of the Effective Date (or, for a Claims Bar Date after the
Effective Date, as of the applicable Claims Bar Date) without any further notice to or action,
order, or approval of the Bankruptcy Court, and Holders of such Claims may not receive any
distributions on account of such Claims, unless on or before the Confirmation Date such late
Claim has been held timely Filed by a Final Order.

         12.4 Allowance of Clams – No Preclusion: The allowance of any Claim, either after
the Filing of an objection or as a result of no objection having been Filed, shall in no event
create any estoppel argument against Reorganized Debtor or any other party, whether or not
affiliated with Reorganized Debtor. This provision shall be given a broad interpretation and shall,
without limitation, prohibit the use of any argument of res judicata, collateral estoppel, claim
preclusion, issue preclusion, or judicial estoppel in the event of any current or future litigation
between Reorganized Debtor, an Affiliate or Insider of Reorganized Debtor, or any other Person
with the Clam Holder as a result of allowance of a Claim or the absence or resolution of any
objection, with the sole exception that the allowance of the Claim sets the amount of the Claim
as against the Reorganized Debtor for purposes of this Plan and distributions under this Plan.


{00864726.2(i)}                              30
20-20034-dob        Doc 274      Filed 08/27/20      Entered 08/27/20 12:48:13           Page 30 of 77
                                        ARTICLE XIII
                                 MISCELLANEOUS PROVISIONS

        13.1 Immediate Binding Effect. Notwithstanding Bankruptcy Rules 3020(e),
6004(g), or 7062 or otherwise, upon the occurrence of the Effective Date, the terms of the Plan
shall be immediately effective and enforceable and deemed binding upon Debtor, Reorganized
Debtor and any and all Holders of Claims and Interests (irrespective of whether any such
Holders of Claims or Interests failed to vote to accept or reject the Plan, voted to accept or reject
the Plan, or is deemed to accept or reject the Plan), and all Persons that are parties to or are
subject to the settlements, compromises, releases, discharges, and injunctions described in the
Plan.

       13.2 Additional Documents. On or before the Effective Date, Debtor may File with
the Bankruptcy Court such agreements and other documents as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of the Plan. Debtor,
Reorganized Debtor and all Holders of Claims or Interests receiving distributions pursuant to the
Plan and all other parties in interest shall, from time to time, prepare, execute, and deliver any
agreements or documents and take any other actions as may be necessary or advisable to
effectuate the provisions and intent of the Plan.

        13.3 Reservation of Rights. Except as expressly set forth in the Plan, the Plan will
have no force or effect unless the Bankruptcy Court enters the Confirmation Order. None of the
Filing of the Plan, any statement or provision contained in the Plan, or the taking of any action
by Debtor with respect to the Plan or the Disclosure Statement shall be, or shall be deemed to
be, an admission or waiver of any rights of Debtor with respect to the Holders of Claims or
Interests before the Effective Date.

       13.4 Successors and Assigns. The rights, benefits, and obligations of any Person
named or referred to in the Plan will be binding on, and will inure to the benefit of, any heir,
executor, administrator, successor or assign, affiliate, officer, director, agent, representative,
attorney, beneficiary, or guardian, if any, of such Person.

      13.5 Service of Documents. After the Effective Date, any pleading, Notice, or other
document required by the Plan to be served on or delivered to Debtor or Reorganized Debtor
must be sent by overnight mail, postage prepaid to:

                                       Inspired Concepts, LLC
                                           c/o Jeffrey Neely
                                          555 S. Mission St.
                                       Mt. Pleasant, MI 48858

                                           with a copy to:

                                      Ryan D. Heilman, Esq.
                                     WERNETTE HEILMAN PLLC
                                  40900 Woodward Ave., Ste. 111
                                    Bloomfield Hills, MI 48304

                  Notice to Holders of Claims may be made to the addresses as set forth in
Section 6.2.

        13.6 Entire Agreement. Except as otherwise stated in this Plan, this Plan supersedes
all previous and contemporaneous negotiations, promises, covenants, agreements,
{00864726.2(i)}                              31
20-20034-dob         Doc 274     Filed 08/27/20    Entered 08/27/20 12:48:13        Page 31 of 77
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

        13.7 Nonseverability of Plan Provisions. If, prior to Confirmation, any term or
provision of the Plan is held by the Bankruptcy Court to be invalid, void, or unenforceable, the
Bankruptcy Court will have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the original purpose of
the term or provision held to be invalid, void, or unenforceable, and such term or provision shall
then be applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan will remain in full force and
effect and will in no way be affected, impaired, or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall provide
that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to
the Plan and may not be deleted or modified without Debtor’s consent; and (3) nonseverable
and mutually dependent.

       13.8 Closing of Chapter 11 Case. Reorganized Debtor shall, after the full
administration of the Chapter 11 Case, File with the Bankruptcy Court, all documents required
by Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close the Chapter
11 Case.

        13.9 Waiver or Estoppel. Each Holder of a Claim or an Interest shall be deemed to
have waived any right to assert any argument, including the right to argue that its Claim or
Interest should be Allowed in a certain amount, in a certain priority, secured, or not subordinated
by virtue of an agreement made with Debtor, Debtor’s counsel, or any other Person, if such
agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the
Bankruptcy Court prior to the Confirmation Date.

        13.10 Conflicts and Interpretation of the Plan. Except as set forth in the Plan, to the
extent that any provision of the Disclosure Statement, or any other order (other than the
Confirmation Order) referenced in the Plan (or any Exhibits, schedules, appendices,
supplements, or amendments to any of the foregoing), conflict with or are in any way
inconsistent with any provision of the Plan, the Plan will govern and control.

        13.11 Termination of Liens and Encumbrances. Debtor and all parties-in-interest,
including any Creditor, must execute any document reasonably requested by the other to
memorialize and effectuate the terms and conditions of this Plan. This includes the execution by
Creditors of any Uniform Commercial Code termination and mortgage releases and termination.
Debtor is expressly authorized to file any termination statement to release a Lien which is either
discharged or satisfied as a result of this Plan or any payments made in accordance with the
Plan after ten business days’ notice to the affected Creditor.

         13.12 Limitations on Operations. If the Reorganized Debtor has made all payments
and distributions required under this Plan, all restrictions, negative covenants, and other
limitations on Debtor’s operations provided herein or in the Confirmation Order will terminate.

       13.13 Causes of Action; Standing. Except as otherwise provided in this Plan, Debtor
has the right and authority to commence, continue, amend or compromise all Causes of Action
available to Debtor, the Estate or the debtor-in-possession, including without limitation all
Avoidance Actions whether or not those Causes of Action or Avoidance Actions were the
subject of a suit as of the Confirmation Date.

{00864726.2(i)}                            32
20-20034-dob       Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13        Page 32 of 77
                                   DISCLOSURE STATEMENT

I.     Introduction and Overview.

       A.      Purpose of Disclosure Statement.

      All capitalized terms unless the term is defined in this Disclosure Statement have the
meaning given in Debtor’s Plan of Reorganization (the “Plan”).

        Debtor submits this Disclosure Statement (“Disclosure Statement”) pursuant to § 1125 of
the Bankruptcy Code, 11 U.S.C. §§ 101 et seq., to all known Holders of a Claim against it. Debtor
has filed the Plan with the United States Bankruptcy Court for the Eastern District of Michigan,
Northern Division, a copy of which accompanies this Disclosure Statement.

         Debtor provides this Disclosure Statement to its Creditors to disclose information
material and necessary for Creditors to make a reasonably informed decision in exercising their
right to vote to accept of the Plan.

       B.      Source of Information.

         The Disclosure Statement and the Plan have been prepared from information furnished
primarily by Debtor. Debtor’s professionals have not conducted an independent investigation to
verify this information.

        Certain materials contained in this Disclosure Statement are taken directly from other
readily accessible documents or are summaries of other documents. While every effort has
been made to retain the meaning of these documents or portions of documents that have been
summarized, Debtor urges you to thoroughly review the contents of these documents before
relying on them. In the event of a discrepancy between this Disclosure Statement and the actual
terms of a document, the actual terms of the document will govern.

         The statements contained in this Disclosure Statement are made as of its date, unless
another time is specified. Neither the delivery of this Disclosure Statement nor any exchange of
rights in connection with it will, under any circumstances, create an implication that there has
been no change of the facts set forth in this Disclosure Statement since the date it was first filed.

       C.      Overview of Chapter 11.

        Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code.
Under Chapter 11, a debtor is authorized to reorganize its business for the benefit of itself, its
creditors, and equity interest holders. In addition to permitting a rehabilitation of a debtor,
another goal of Chapter 11 is to promote equality of treatment for similarly situated creditors and
similarly situated equity interest holders with respect to the distribution of a debtor’s assets. The
commencement of a Chapter 11 case creates an estate that is comprised of all of the legal and
equitable interests of the debtor as of the filing date. The Bankruptcy Code provides that a
debtor may continue to operate its business and remain in possession of its property as a
debtor-in-possession.

       The consummation of a plan of reorganization is the principal objective in a Chapter 11
reorganization case. A plan of reorganization sets forth the means for satisfying claims against
and interests in a debtor. Confirmation of a plan of reorganization by the Bankruptcy Court
                                                 1

20-20034-dob       Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13        Page 33 of 77
makes the plan binding upon a debtor, any issuer of securities under the plan, any person
acquiring property under the plan, and any creditor or equity interest holder of a debtor. Subject
to limited exceptions, the confirmation order discharges a debtor from any debt that arose
before the date of confirmation of the plan and substitutes the obligations specified under the
confirmed plan.

       After a plan of reorganization has been filed, the holders of claims against or interests in
a debtor are permitted to vote to accept or reject the plan. Before soliciting acceptances of the
proposed plan, however, § 1125 of the Bankruptcy Code requires a debtor to prepare a
disclosure statement containing adequate information of a kind, and in sufficient detail, to
enable a hypothetical reasonable investor to make an informed judgment about the plan. Debtor
is submitting this Disclosure Statement to Holders of Claims against, and equity Interests in,
Debtor to satisfy the requirements of § 1125 of the Bankruptcy Code.

           D.       Exhibits to this Disclosure Statement.

      The following Exhibits are incorporated into and are a part of this Plan and Disclosure
Statement as set forth in Section 1.6 of the Plan:

           A.       Liquidation Analysis;
           B.       Financial Information for Three Years Before the Petition Date (2019 statement
                    remains preliminary);
           C.       Summary of Monthly Operating Reports Filed in this Chapter 11 Case;
           D.       Projections for the Five-Year Payment Period Proposed in the Plan; and
           E.       Letter in Support of Plan by the Committee.

II.        Description of Debtor. 1

        A.     Describe the Debtor. Debtor is a Michigan limited liability company operating fast
casual and casual dining restaurants primarily in the Mt. Pleasant and Midland areas, and with
locations in Southeast Michigan and headquartered in Mt. Pleasant, Michigan. As of the Petition
Date, Debtor operated twelve restaurants.

         Since the Petition Date, as a result of the COVID-19 crisis, the Governor of Michigan
issued executive orders that prevented Debtor from offering any dine-in service at its
restaurants, then permitted Debtor to re-open restaurants but only permitting service at 50% of
normal capacity. During the shut-down, Debtor operated some restaurants on a carry-
out/delivery basis only, temporarily closed some restaurants, and permanently closed the
following restaurants:

                    a.   Smashburger, Rochester Hills;
                    b.   Italian Oven, Mt. Pleasant;
                    c.   Cracked, an AM Addiction, Northville; and
                    d.   Ponderosa, Mt. Pleasant.

       Debtor has reopened all its other restaurants and, contingent on Plan Confirmation and
subject to evolving conditions, Debtor plans to continue operating each of its current
restaurants:



1
    If Disclosure Statement conflicts with any Plan terms, the Plan terms govern.
                                                            2

20-20034-dob             Doc 274       Filed 08/27/20        Entered 08/27/20 12:48:13   Page 34 of 77
               a.   Smashburger, West Bloomfield;
               b.   Smashburger, Troy;
               c.   Bennigans, Mt. Pleasant;
               d.   Big Apple Bagels, Midland;
               e.   Big Apple Bagels, Mt. Pleasant;
               f.   Pixie, Mt. Pleasant;
               g.   Noodles & Company, Midland; and
               h.   Noodles & Company, Mt. Pleasant.

        Debtor also owns 100% of the shares of KJE, which in turn owns and operates four Old
Chicago restaurants. KJE is not in bankruptcy and, in addition to ordinary accounts payable, has
its own debts in the following approximate amounts: Chemical Bank: $683,000, American
Express: $162,000, and taxes of $384,000. Under the Plan, KJE will upstream its available
excess cash to Debtor to assist Debtor in making Plan payments. Based on Debtor’s and KJE’s
projections, Debtor anticipates that Debtor will be required to make occasional short-term,
interest free loans to KJE to permit KJE to continue operations. As shown in the projections,
these short-term loans are more than reimbursed by equity distributions expected to be received
from KJE.

       Debtor is reorganizing through Chapter 11 and will continue to operate its business.

       B.      Description of the principals.

               1.      Background.

       The Interests of Debtor as of the Petition Date are owned by Jeffrey Neely and Patti
Neely, husband and wife. Under the Plan, if confirmed and accepted by Class IV, Jeffrey and
Patti Neely will retain their Interests in Reorganized Debtor. If Class IV rejects the Plan, the
Equity Auction will occur as further described in the Plan.

        Jeff Neely is a seasoned restaurant executive and Certified Franchise Executive with
over 40 years of proven experience with some of the most well-known and highly respected
brands in the restaurant industry. His experience spans from Casual Dining to QSR and
encompasses brands such as Red Robin Gourmet Burgers, Domino’s Pizza, Inc., Einstein
Noah Bagel Corp and American Blue-Ribbon Holdings (Max & Erma’s, Village Inn). Jeff’s
background in the restaurant industry is well rounded and somewhat unique in the fact he’s held
senior executive roles in the aforementioned brands up to and including President, overseeing a
variety of departments including Franchise Operations, Corporate Operations, Human
Resources, Training, Recruiting and New Restaurant Development. He also has experience as
a Franchisee for numerous brands such as Noodles & Company, Smashburger and Domino’s
Pizza. Jeff is currently the CEO and Managing Partner of Inspired Concepts, which owns,
operates and manages multiple restaurant brands in Michigan.

         Patti Neely is a Registered Dietitian & Nutritionist by profession specialized in Diabetes
Management, Insulin Pump Therapy & Continuous Glucose Monitoring with 30+ years of
experience. She is also credentialed as a Certified Diabetes Educator that went on to specialize
in Clinical Research as a Certified Clinical Research Associate and worked for industry leaders
such as Medtronic, Roche & Dexcom earning awards and recognition for her work in both
Diabetes and Clinical Research. During her decades long career Patti has also served in the
food service industry spanning from the operations of hospital food service departments to
multi-unit franchise restaurants and served as VP of Marketing for 14 Domino’s Pizza locations

                                                 3

20-20034-dob        Doc 274    Filed 08/27/20     Entered 08/27/20 12:48:13        Page 35 of 77
in Kansas and Nevada. Patti now serves as President and Chief Marketing Officer for Inspired
Concepts.

       Levi Martin has a masters degree in finance, and experience as Chief Financial Officer
and Interim Chief Executive Officer for a non-profit organization in Los Angeles, as an auditor at
PricewaterhouseCoopers, and as a director and writer at the White House working for President
George W. Bush. Mr. Martin is Debtor’s Chief Financial Officer and Chief Development Officer.

        Josh Neely has a masters degree in entertainment business and undergraduate degrees
in both accounting and chemistry. He has 14 years in the restaurant industry and serves as
Debtor’s Chief Administrative Officer and Vice President of Operations Support.

        Natasha Neely is a Marketing, Publicity and Social Media professional that has been in
the marketing industry in various capacities for various brands since she was a teenager.
Natasha got her start in the field as a local representative for various brands, including Cover
Girl Cosmetics (at 13!), Chrysler, Jameson Irish Whiskey and Red Robin Gourmet Burgers. She
attended the University of Colorado, Boulder and graduated with honors before landing her first
post-college job – as a Presidential Writer at the White House where she was a ghost writer for
the President of the United States. After a successful run as a Presidential Writer, she was
promoted to a Deputy Director position at the White House, becoming one of the youngest
Deputy Directors there. After leaving the White House, Natasha moved to Los Angeles, where
she quickly became a marketing professional, social media savant and publicist for various
international television shows, including The Girls Next Door, Kendra, Holly’s World, Ancient
Aliens, The Curse Of Oak Island and more, as well as served as a Director of Media Relations
for an Emmy Award-Winning Production Company. Duties included everything from working
with the press, taking Production Stills (photos), creating and compiling press kits and various
marketing materials, creating Key Art and DVD Covers with Graphic Designers and Television
Networks, managing the shows’ social media accounts, including live events, appearing as a
subject matter expert on camera for television shows and more. Now you can find Natasha in
Michigan where she has been able to blend her past experiences and serves as a Director of
Marketing and Strategic Communications.

        Emma Neely is a Cicerone Certified Beer Trainer and a Certified Servsafe Alcohol
Instructor. She has experience as a corporate trainer for Chili’s and heads-up all of Debtor’s bar
related instruction, including Servsafe classes.

               2.     Compensation.

        Jeffrey Neely did not received compensation from Debtor from August, 2019 to June
2020 other than health benefits and a company vehicle allowance to preserve Debtor’s cash.
Debtor regularly pays compensation bi-weekly, including to Insiders in the current amount of: -
Patti Neely: $3846.14; Josh Neely, Jeff and Patti’s son: $2884.62; Levi Martin, Jeff and Patti’s
son-in-law: $2884.62; Natasha Neely, Jeff and Patti’s daughter currently paid at 50% of base to
conserve Debtors Cash during the COVID 19 restrictions at: $1269.28 (regular payments of
$2538.56); Emma Neely, Jeff and Patti’s daughter-in-law: currently at $0 (regular amount of
$1057.70). Each of the above Insiders receives a vehicle or travel allowance except for Emma.
Jeffrey, Patti, Josh and Natasha also receive health benefits. In addition, Patti Neely deferred
payment -from March 9, 2020 to June 2020 Emma Neely is not currently working due to COVID-
19 restrictions, and Natasha Neely is working full time during COVID restrictions to conserve
Debtors Cash for 50% of her regular income. More detailed information on compensation during
this Case can be found on Debtor’s monthly operating reports Filed with the Court.

                                                4

20-20034-dob        Doc 274    Filed 08/27/20    Entered 08/27/20 12:48:13        Page 36 of 77
         Debtor anticipates that it will compensate each of the above personnel post COVID
restrictions at their regular pre-filing compensation rates as described above, with healthcare
but minus any bonuses, for the entirety of the Payment Period to the Creditors Trust, and
resuming payments to Jeffrey Neely and Patti Neely at the bi-weekly rate of $5,000 each.
Debtor anticipates that Emma Neely will remain furloughed for the foreseeable future. Each of
the above as applicable have agreed to forego their vehicle allowances to contribute towards
Debtor’s payments to the Creditors Trust as part of the Plan agreement with the Committee.

               3.      Their legal relationships with Debtor.

                       a.      Jeffrey and Patti Neely own 100% of the equity Interests in Debtor.

                        b.     Jeffrey and Patti Neely also own 100% of the equity Interests in
CharBhan, a real estate holding company that leases to Debtor space for Debtor’s headquarters
and training center. CharBhan did not received rent payments for 3 months during COVID
shutdowns in 2020 to conserve Debtors Cash. The Committee and Fifth Third have asserted
that CharBhan is a wholly-owned subsidiary of Debtor. Jeffrey and Patti Neely assert that they
own 100% of the equity interests of CharBhan. As part of the agreement with the Committee, if
and only if the Plan is confirmed, Jeffrey and Patti Neely have agreed to not contest the
Committee’s assertions regarding Debtor’s ownership of CharBhan.

                        c.      Debtor anticipates that the following Creditors may assert
guaranties by both Jeffrey and Patti Neely: Fifth Third and Mercantile. LaBelle Limited
Partnership, JBT, LLC, Hoss, LLC and Cindy Belle, LLC collectively have a judgment against
Debtor and Jeffrey Neely, jointly and severally, in the original amount of $389,053.35 as
allocated and further set forth in the attachments to Proof of Claims 15, 16, 17 and 19 Filed with
the Court. Ovens, LLC holds a judgment in the original amount of $78,745.71 against Debtor
Jeffrey Neely. Ladco, Inc. asserts a claim in the amount of $50,000 against Debtor and asserts
that Jeffrey Neely is also liable for some or all of this amount. This claim is the subject of current
litigation removed from the Eastern District of Michigan to the Bankruptcy Court. Debtor asserts
its own claims against Ladco, Inc., among others,and other LaBelle Parties in litigation removed
from the Circuit Court for the County of Isabella to the Bankruptcy Court. Additionally, various
landlords or other vendors may assert that Jeffrey Neely is co-liable or a guarantor on debts
asserted against Debtor.

       C.      The Debtor’s business and the causes for the Chapter 11 filings.

         Debtor is a restaurant operator that owns and operates each of the restaurants disclosed
in Section II.A, above. Before the Petition Date, Debtor owned and operated a substantial
number of Ponderosa restaurants and another Bennigans restaurant, among others. Debtor and
various LaBelle Parties commenced litigation in multiple cases – Isabella Court Case Nos. 19-
15422-CB; 19-15901-CB; 19-16069-CB and Eastern District of Michigan Case No. 19-cv-10855.
This litigation resulted in the judgments and on-going litigation referenced above. Tthe LaBelle-
related entities began collection actions on the judgments in the cases in which they were
plaintiffs, such that, without the intervention of the bankruptcy filing, Debtor’s operations would
have been shut down. Pending Confirmation, all claims between Debtor and the LaBelle Parties
will be resolved through the LaBelle Settlement.




                                                  5

20-20034-dob        Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13         Page 37 of 77
III.   Post-petition events of significance.

       A.      Post-petition transfers outside of the ordinary course of business.

                Status of Debtor’s Restaurants: Debtor has closed four restaurants during this
Bankruptcy Case as a result of COVID-19 restrictions and has transferred much of the personal
property from the Cracked – an A.M. Addiction Northville, Rochester Hills Smashburger, and Mt.
Pleasant Italian Oven to other restaurants or storage locations for future use. Debtor also
permanently closed its Mt. Pleasant Ponderosa restaurant and surrendered all the personal
property to Fifth Third Bank. As described above, Debtor is continuing to operate its other
restaurants.

               Debtor received a rent reduction on its Mt. Pleasant Big Apple Bagel location,
effective June 15, 2020, from its landlord Hospitality Holdings, LLC, one of the LaBelle Parties.

                Status of Plan Negotiations: Debtor filed its initial Combined Plan and
Disclosure Statement (“Initial Plan”) on May 12, 2020. Since the filing of the Initial Plan, Debtor
has been in significant negotiations with various stake holders including the Committee, Fifth
Third, Mercantile, GFS, and the LaBelle Parties. Debtor has reached agreements (at least in
principal) regarding Plan terms (as incorporated in the attached Plan) with the Committee,
Mercantile and the LaBelle Parties. Debtor continues to negotiate with Fifth Third and GFS. To
facilitate these continued discussions and Debtor’s modifications to the Plan and Disclosure
Statement, Debtor received multiple extensions of the deadline to solicit Plan acceptance from
creditors and related Plan dates and deadlines.

                 The Committee: Debtor and the Committee participated in a lengthy mediation
process through which the Debtor and Committee reached agreement on substantial increases
in the distribution to General Unsecured Creditors including post-confirmation interest, quicker
payment terms on a monthly rather than quarterly basis, the establishment of a Creditors Trust
with a requirement for Debtor to fund the trust with $10,000 in seed money, the execution of the
Plan Note and Security Agreement, a 60% distribution of net proceeds from the Lloyd’s Lawsuit,
the subordination of more than $1.5 million in Insider Claims so that the Insider Claims are not
paid unless and until Reorganized Debtor completes all its obligations to General Unsecured
Creditors under the Plan, and, to protect General Unsecured Creditors from default under the
Plan: preservation of Causes of Action, including Avoidance Actions, against Insiders, an
agreement that KJE is owned by Debtor and creditors will have recourse to this equity interest in
the event of default, and an agreement from Debtor’s principals to not challenge that the
Committee’s assertions that CharBhan is owned by Debtor. The agreement also includes
temporary payment suspension in the event that any regulation requires Debtor’s restaurants to
cease dine-in services or reduce capacity below fifty percent. Each of these agreements are
incorporated in the Plan and, by voting to accept the Plan, Creditors are also voting to accept
this negotiated settlement.

               Mercantile: Debtor and Mercantile have reached a non-binding understanding
that Mercantile will support the Plan with the treatment it provides to Mercantile under Class II,
including the determination of the amount of Mercantile’s Secured Claim. By voting to accept
the Plan, Creditors are also voting to accept this negotiated settlement.

              LaBelle Settlement: On July 6, 2020, Debtor filed a Motion for Approval of
Settlement with LaBelle Limited Partnership and Related Entities (the “LaBelle Settlement”) [DN
205]. A copy of the full LaBelle Settlement and the Motion is available on request from counsel

                                                 6

20-20034-dob       Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13         Page 38 of 77
for Debtor. In summary, the Motion recounts that Debtor and various of the LaBelle Parties have
been and are involved in various lawsuits. Debtor leased and leases restaurant locations from
various LaBelle Parties, including the rejected Italian Oven and Ponderosa locations. Before the
Petition Date, Debtor had closed a number of other restaurants and terminated the leases with
LaBelle. These terminations and other relationships between the parties resulted in three
lawsuits: Case No. 19-15901-CB (21st Circuit Court for the County of Isabella); Case No. 19-
15422-CB (21st Circuit Court for the County of Isabella); and Case No. 1:19-cv-10855-TLL-PTM
(E.D. Mich.). Debtor’s principal, Jeffrey Neely, was/is a named defendant in each of the
lawsuits. The LaBelle Parties obtained judgments in the first two cases and the federal case
remains pending and has been removed to the Bankruptcy Court. Mr. Neely and the Debtor filed
a counter-claim in the federal case and commenced their own lawsuit against two of the LaBelle
Parties as well as two non-LaBelle parties, Brent Stockel and The Clark Stampede, LLC: Case
No. 19-16069-CB, 21st Circuit Court for the County of Isabella. This case also remains pending
and has been removed to the Bankruptcy Court. The LaBelle Parties have filed proofs of claim
in the Bankruptcy Court for amounts allegedly owed under the judgments, rejection damages for
lost rental income from the Italian Oven and Ponderosa restaurants, and for the LaBelle Parties’
claims in the federal litigation. Additionally, the LaBelle Parties assert $31,200.44 in post-petition
Administrative Claims arising from (i) unpaid rent for the Italian Oven arising before Debtor’s
rejection and (ii) unpaid post-petition taxes for the Ponderosa restaurant.

        In Case Nos. 19-15901-CB and 19-15422-CB, the LaBelle Parties are pursing post-
judgment collection against Debtor (stayed by the commencement of this Chapter 11 Case
except with respect to filing proofs of claim) and against Jeffrey Neely. In Case No. 1:19-cv-
10855, the LaBelle Parties are seeking damages against Debtor and Mr. Neely premised on
breach of contract, trademark infringement and enforcement of a non-competition covenant.
Debtor’s and Mr. Neely’s counter-claims in this case are premised on breach of contract, breach
of indemnification obligations, intentional interference with a business relationship, and breach
of a non-solicitation contract. Debtor’s claims in Case No. 19-16069 are premised in intentional
interference with a business relationship, breach of contracts/breach of non-solicitation
agreements/breach of con-compete agreements, and civil conspiracy.

       Under the Settlement Agreement, contingent on Confirmation of the Plan:

      •   All claims and causes of action will be dismissed and the Reorganized Debtor and Mr.
          Neely on one hand and the LaBelle Parties on the other will grant each other full
          mutual releases, including a release of all entered judgments;
      •   Debtor agrees to not object to any of the LaBelle Parties’ proofs of claims filed in this
          Chapter 11 Case as of the date of the LaBelle Settlement;
      •   Debtor vacated and turned over possession of the Ponderosa restaurant without
          removing any of the furniture, fixtures or equipment (“FF&E”);
      •   Mr. Neely will make payments to the LaBelle Parties totaling $50,000 and grants the
          LaBelle Parties a consent judgment in that amount in the event of any default;
      •   The LaBelle Parties administrative expense claim is resolved in the amount of
          $16,136.20, representing the rent and common area maintenance for the Italian
          Ovens restaurant and approximately one-third of the real estate taxes asserted by
          LaBelle under the Ponderosa lease; and
      •   The LaBelle Parties will support Confirmation of Debtor’s Plan.

      This is only a description of the LaBelle Settlement. A full copy is attached to the Motion
[DN 205] and may be obtained from Debtor’s counsel.

                                                  7

20-20034-dob       Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13         Page 39 of 77
         Debtor strongly believes the merits of its claims against some of the LaBelle entities and
the two non-LaBelle parties, and that it has defenses against LaBelle’s various claims, including
valid defenses against the pending action and defenses against the amounts alleged as owed
on the judgments. Notwithstanding the merits of these claims and defenses, Debtor believes
that pursuing the Causes of Action will require a significant investment in attorney fees, expert
fees, and various court costs, and, because the pending litigation remains in the early stages, a
final resolution would likely not be obtained for many months, if not years., Debtor believes that
the benefits of entering into the LaBelle Settlement outweigh the expense of ongoing litigation
and potential recoveries (and through the potential appeals following judgment). As set forth in
the Motion, Debtor believes that, due to the size of the Secured Claims in this Case, the only
likely path to meaningful distributions for Priority Claim Holders and General Unsecured Claim
Holders is through Confirmation of the Plan. The LaBelle Settlement significantly increases the
likelihood of Confirmation by (i) obtaining the positive vote of the LaBelle Parties which
collectively are one of the largest unsecured creditors in this Case; (ii) resolving two pending
adversary proceedings which would otherwise have resulted in significant administrative
expenses to the Chapter 11 Estate

       If the Plan is not Confirmed, the Committee reserves its rights to object to the LaBelle
Settlement. By voting to accept the Plan, Creditors are also voting to accept this negotiated
settlement.

                Fifth Third Negotiations: Although Debtor has been in negotiations with Fifth
Third, Debtor and Fifth Third remain significantly far apart on the valuation of the Collateral
securing the Fifth Third Indebtedness. Fifth Third has taken the position that the Fifth Third
Indebtedness is fully secured because is higher than the amount of the Fifth Third
Indebtedness. Debtor has taken the position that the value of the Fifth Third Collateral is worth
no more than $380,000 in light of current market conditions and the current difficulties of
profitably operating restaurants with pandemic related restrictions. If a negotiated resolution is
not reached, Debtor and Fifth Third will likely participate in the Valuation Hearing with the Court
determining the value of the Fifth Third Collateral and the amount of the Fifth Third
Indebtedness that is a Class I Secured Claim. Debtor hereby discloses that these negotiations
and valuation procedures are on-going, and Debtor and Fifth Third may enter into an agreement
or the Court could reach a valuation determination which could materially change the treatment
of Fifth Third under the Plan. Under the Bankruptcy Code, the Plan as modified may be
confirmed without further notice or re-voting after entry into an agreement with Fifth Third or
resolution by the Court, unless the resolution materially alters the treatment of another Class or
if the Court otherwise orders.

                GFS Negotiations: GFS is the primary food supplier for Debtor’s Pixie,
Bennigan’s and two Big Apple Bagel restaurants. Debtor and GFS have both sent termination
notices to the other. The contract between Debtor and GFS with respect to the Bennigan’s
restaurant will expire on August 31, 2020. Debtor has made arrangements with Sysco
Corporation. Sysco Corporation holds the national contract for Bennigan’s and the Bennigan’s
franchisor has been requesting that Debtor make this switch for years. Debtor has reviewed
Sysco’s pricing and service and believes that both will be comparable to the pricing and service
received from GFS. Debtor believes that a change in service provider with comparable pricing
and service is possible as well for the Pixie and Big Apple Bagel restaurants. However, Debtor
and GFS are continuing discussions regarding a possible continuation of GFS service for these
locations.



                                                 8

20-20034-dob       Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13        Page 40 of 77
         On August 21, 2020, GFS filed a Motion for Allowance and Payment of Administrative
Priority Claim Under 11 U.S.C. § 503(b)(9) seeking Allowance of an Administrative Claim in the
amount of $60,379.02 for deliveries made within 20 days immediately before the Petition Date
(the “GFS 20-Day Claim”). On the same day, GFS also filed a Motion for Order Requiring
Immediate Payment or Adequate Protection of PACA Claim [DN 264], seeking immediate
payment of a Claim under the Perishable Agricultural Commodities Act of 1930 in the amount of
$147,389.52 (the “GFS PACA Claim”). Debtor believes that it has valid defenses to the GFS 20-
Day Claim and GFS PACA Claim, and further that Debtor has affirmative Avoidance Actions
Claims under 11 U.S.C. § 547 which would partly or fully setoff all Administrative Claim liabilities
to GFS. Debtor and GFS are scheduled to participate in mediation of these Claims beginning
August 31, 2020. The mediation will also include Debtor’s and GFS’ on-going supplier/customer
relationship. Debtor hereby discloses that these negotiations are on-going, and Debtor and GFS
may enter into an agreement or the Court could make a determination which could materially
change the treatment of GFS under the Plan. Under the Bankruptcy Code, the Plan as modified
may be confirmed without further notice or re-voting after entry into an agreement with GFS or
resolution by the Court, unless the resolution materially alters the treatment of another Class or
if the Court otherwise orders.

       B.      Summaries of the important details of cash collateral, post-petition financing,
               adequate protection orders, and other filings in the bankruptcy case.

                i.     On the Petition Date, the Debtor filed an Emergency Motion to Use Cash
Collateral [DN 5]. Because the Debtor requires regular deliveries of food and the use of cash on
a daily basis, Debtor required immediate use of cash collateral to keep its business open.
Failure to obtain authorization to use cash collateral would have prevented Debtor from
operating its restaurants. An Interim Cash Collateral Order was entered on January 15, 2020
[DN 28]. A final hearing on the use of cash collateral was scheduled for February 11, 2020 and
adjourned to February 26, 2020 after which a Second Interim Cash Collateral was entered by
stipulation on March 18, 2020 [DN 69]. After an objection by the Committee was heard on April
14, 2020, an Order Sustaining the Objection in Part and Overruling the Objection in Part was
entered requiring Debtor, among other things, to comply with payment and document discovery
provisions of the Second Interim Order [DN 109]. An agreed order was subsequently entered
resolving the document production issues on May 28, 2020 [DN 182].

              ii.     Concurrently with filing the cash collateral motion, Debtor also filed a
motion to pay wages, salaries and continue to make payments necessary for employee benefits
[DN 7]. The Court entered an order granting Debtor’s payroll motion on January 15, 2020 [DN 26].

              iii.  On January 24, 2020, Debtor filed a Motion to Continue Using its
Prepetition Cash Management System [DN 33], which was granted on February 5, 2020 [DN 50].

               iv.     The Court appointed the Committee on January 27, 2020 [DN 41].

              v.     The § 341 Meeting of Creditors and Initial Status Conference were held
on February 26, 2020.

              vi.    The Court granted Debtor’s applications to employ Grasl PLC as its
counsel [DN 39]. The Court granted the Committee’s application to employ Schafer and Weiner,
PLLC as its counsel on February 7, 2020 [DN 54]. The Court also granted Debtor’s subsequent
Motion to appoint Wernette Heilman PLLC as co-counsel and eventual replacement counsel of
Grasl, PLC [DN 71, 185].

                                                 9

20-20034-dob         Doc 274   Filed 08/27/20     Entered 08/27/20 12:48:13        Page 41 of 77
               vii.     On March 2, 2020, Case Management Order was entered [DN 64].

                viii.   On March 16, 2020, the Michigan Governor issued an executive order
requiring all restaurants to cease providing dine-in services. Debtor operated its restaurants on
a carry-out/delivery basis in compliance with that executive order until the Governor issued a
new executive order permitting restaurants to reopen at fifty percent capacity beginning June 8,
2020. Debtor has reopened each of its remaining restaurants and has been operating its
restaurants at fifty percent dine-in capacity along with delivery and carry-out service.

                ix.      On March 23, 2020, LaBelle Limited Partnership and certain affiliates
(“LaBelle Entities”) filed a motion requesting relief from stay or an order compelling Debtor to
assume reject each of the five restaurant leases Debtor holds with the LaBelle Entities [DN 77].
The Motion was denied [DN 90].

            x.     On April 6, 2020, the Committee filed motions seeking 2004 Examinations of
KJE and CharBhan [DN 91, 93]. The motions were resolved via stipulated orders [DN 119, 121].

               xi.     On April 10, 2020, Debtor filed a motion seeking to reject the Italian Oven
lease as of that date. No objections were filed, although a reservation of rights was filed by
LaBelle Limited Partnership [DN 111].

                xii.    On May 8, 2020, Debtor and Campus Corner Associates stipulated to the
rejection of the lease for Debtor’s Rochester Hills Smashburger location effective as of March 9,
2020 [DN 140, 145].

               xiii.    Also on May 8, 2020, Debtor and Northville Retail Center Phase 2, LLC
and Fifth Third stipulated to rejection of the lease for Cracked – an AM Addiction and partial
surrender of personal property to Fifth Third [DN 142, 147].

                xiv.    On June 25, 2020, Debtor and Hospitality Holdings, LLC stipulated to
rejection of the lease for Debtor’s Mt. Pleasant Ponderosa restaurant [DN 197, 198].

                xv.    Further in connection with the lease rejections, each of the above-listed
restaurants were not reopened after the State-mandated shut down, but were vacated after
rejection of the leases. With respect to the Italian Oven, Cracked and Smashburger restaurants,
Debtor removed some of the furniture, fixtures and equipment (“FF&E”) for use in Debtor’s
remaining restaurants, and the remainder were abandoned to Fifth Third, and sold by Fifth Third
with net proceeds to be applied against Debtor’s obligations to Fifth Third. See Docket Numbers
142, 165, 177. With respect to the Ponderosa restaurant, Debtor vacated and left all FF&E,
excepting computers, on-site in compliance with the LaBelle Settlement (discussed above). [DN
227, 251].

               xvi.    On April 24, 2020, Debtor filed a motion seeking to extend the deadline to
assume or reject real property leases by 90 days [DN 114]. No objections were filed and the
motion was granted [DN 144]. On August 4, 2020, Debtor filed a second motion to further
assume or reject real property leases for an additional 90 days [DN 236]. Although an objection
was filed, a consensual order was entered permitting Debtor to extend the deadline but only
with consent of the affected landlord [DN 245].

              xvii.  On April 28, 2020, Debtor filed an emergency motion to authorize Debtor
to borrow funds under the government’s Paycheck Protection Program (the “PPP Loan”) [DN

                                                 10

20-20034-dob          Doc 274   Filed 08/27/20    Entered 08/27/20 12:48:13       Page 42 of 77
123]. Debtor has received $1,115,000 in funding from the PPP Loan at a 1% rate of interest, but
with proceeds restricted to funding payroll, rent and utilities. The PPP Loan is partially
forgivable. Limited objections were filed by the Committee and Fifth Third. After a hearing, the
Court granted the Motion on a preliminary basis with changes to the proposed order requiring,
among other things, that Debtor only use the funds to the extent forgivable pending confirmation
of a Plan and that Debtor provide reporting and certification to ensure same [DN 138]. A final
order was entered on May 14, 2020 [DN 164].

                xviii. On June 26, 2020, Debtor filed a motion seeking to sell a liquor license
relating to one of Debtor’s previous restaurants in Saginaw, Michigan [DN 199]. Fifth Third filed
a limited objection and the Court entered a modified order permitting the sale free and clear of
liens and encumbrances but reserving the issue of distribution of proceeds between Fifth Third
and the State of Michigan [DN 231].

       C.      Explain any litigation during the case.

       On March 11, 2020, Debtor filed a complaint and sought a temporary restraining order
against Gordon Food Service (“GFS”) over GFS’s threat to cease supply of food to Debtor’s
restaurants [DN 66]. Debtor obtained a temporary restraining order and ultimately resolved and
dismissed the adversary proceeding.

         Debtor also removed two cases to the Bankruptcy Court: Eastern District of Michigan
Case No. 19-cv-10855 and Isabella Circuit Court Case No. 19-16069-CB. These cases are both
still pending but will be dismissed if this Plan is confirmed under the terms of the LaBelle
Settlement.

IV.    Assets and Liabilities.

       A.      Debtor’s liquidation analyses is attached as Exhibit A.

       B.      Risks, conditions and assumptions regarding the stated values.

                i.     All values stated in the Liquidation Analysis for assets, liabilities, costs,
expenses and potential recoveries are based on good faith estimates using information currently
available to Debtor. The estimates have not been audited and Debtor has not obtained
appraisals. For purposes of this liquidation analysis, Debtor has used estimated forced sale
values for the low-end range, and estimated replacement values are also listed for the high-end
range. All valuations are necessarily estimates and actual results may result in higher or lower
recoveries. The high-end value for the Pixie restaurant represents an estimated going-concern
value.

               ii.   Unless otherwise noted, Debtor has used the liabilities set forth in the
Proofs of Claims and Schedules. These amounts are subject to adjustment and objections by
Debtor.

               iii.     Costs of liquidation are estimates.

               iv.     The stated values of all equipment and personal property may be subject
to market fluctuations due to the recent COVID-19 crisis.



                                                 11

20-20034-dob          Doc 274   Filed 08/27/20     Entered 08/27/20 12:48:13       Page 43 of 77
               v.       Debtor is in the process of retaining a valuation expert for the purpose of
negotiating with Fifth Third and, if necessary, participating in the valuation hearing. These
estimates may change after further review and consultation with the valuation expert.

       C.              Identify all potential claims and causes of action, including claims against
                       insiders and avoidance actions.

                i.      Debtor is not aware of any Causes of Action other than the action against
Brent Stockel, the Clark Stampede, LLC, Menu Concepts, Inc. and Ladco, Inc. currently pending
in the Bankruptcy Court (which can be reviewed at Adv. Pro. 20-02025, Bankr. E.D. Mich.) and
Debtor’s counter-claim in Case No. 1:19-cv-10855 (which can be reviewed at Adv. Pro. 20-
02024, Bankr. E.D. Mich.), potential actions to recover unpaid receivables including credit card
receivables, and Avoidance Actions against persons and entities that received payments from
Debtor before the Petition Date to the extent not waived under the Plan. The Avoidance Actions
primarily involve preference or fraudulent transfer actions against vendors, suppliers or
landlords that received payments from Debtor before the Petition Date. The Committee is
investigating potential causes of action against Insiders and Affiliates of Debtor and Debtor is
not aware of the results of such investigation. Debtor (or Reorganized Debtor, as applicable)
may institute actions at law or, if applicable, arbitrations against all customers, vendors, and
suppliers that Debtor believes may owe debts to Debtor. Potential defendants include all
customers, vendors, and suppliers listed in Debtors filed Schedules and Statement of Financial
Affairs. Debtor is in the process of preparing a demand letter and potential adversary
proceeding Complaint for Avoidance Actions (primarily or exclusively under 11 U.S.C. § 547 for
transfers made by Debtor to GFS or GFS affiliates within 90 days before the Petition Date)
against GFS, which Debtor believes may be used to offset the Claims of GFS against Debtor.
This Avoidance Action may be filed before the Confirmation Date and pursued affirmatively.

              ii.    The Committee has identified potential Causes of Action that it believes
the Estate may have against Insiders including what the Committee has described as significant
and valuable claims against Jeffrey and Patti Neely for receipt of improper disbursements.

       According to the Committee:

            Mr. and Mrs. Neely received distributions of $461,461.70 (exclusive of health
            insurance) from the Debtor for the two-year period between January 2018
            and January 2020. MCL 450.4307 and 450.4308 and section 4.3 of the
            debtor’s operating agreement prohibits distributions when the debtor is not
            paying its bills in the ordinary course or when the debtor liabilities exceed its
            assets. The Debtor’s 2018 consolidated financials and its tax return reflect
            that the debtor operated at loss during 2018. The internal, nonconsolidated,
            financial information also reflected that the Debtor was operating at loss
            during 2018 and 2019. The Debtor has failed to provide its non-consolidated
            balance sheets for 2018 or 2019. As a result, it appears that the Neelys
            may have received distributions from the Debtor in violation of the Michigan
            limited liability act and the debtor’s operating agreement and are liable to the
            debtor for the return of the improper distributions. These facts may also
            provide a basis to bring a fraudulent transfer action against the Neelys.

        The Committee has made a demand on the Debtor to bring this claim and any other
claims that it may have against Jeffrey and Patti Neely.


                                                 12

20-20034-dob       Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13         Page 44 of 77
         Debtor has not responded to the demand or made an independent investigation of
these Claims but believes the Committee is referencing the bi-weekly guaranteed
payments over the course of two years between January 2018 and January 2020 totaling
$461,461.70 that were distributed in lieu of payroll to cover the salaries of Jeff and Patti
Neely for services rendered at the advice of Debtor’s outside and independent
accountants. However the demand and Claims were resolved as part of the mediation
agreement between Debtor and the Committee (incorporated in Section 3.4 of the Plan). These
Claims, as well as any Avoidance Actions or other Causes of Action that the Estate may have
against Jeffrey and Patti Neely or other Insiders are included in the Tolled Actions which will be
tolled and available to the Creditors Trust in the event of an uncured Payment Default under the
Plan Note, and will be waived and released once all Reorganized Debtor’s obligations to the
Creditors Trust under this Plan are satisfied in full. For the avoidance of all doubt, there has
been no Court determination or admission of any kind regarding any of these Tolled Actions. All
rights, claims, and defenses of the Creditors Trust, Mr. and Mrs. Neely and all other Insiders are
fully preserved.

       D.      Information regarding guaranteed debt or persons co-liable with Debtor on any
               debt.

               i.       See Schedule H and item 3.c, above for a list of entities that may claim
that the Debtor is co-liable with certain Insiders.

V.     Details regarding implementation of the Plan.

       A.      Provide meaningful summaries of financial information in a consistent format for
               at least the following period:

               i.     Three years pre-Petition Date: See Exhibit B. Note that Debtor’s 2019
Profit and Loss statement and Balance Sheet cover some post-petition months.

               ii.    Post-Petition Date: See summary of monthly operating reports filed in this
Chapter 11 Case attached as Exhibit C. The full monthly operating reports are available on the
Court’s docket or can be obtained at request to Debtor’s counsel.

               iii.  Projections for the five-year period of payment proposed by the Plan
together with assumptions underlying those projections: See Exhibit D.

                      Assumptions underlying projections–

                      a.      Confirmation of this Plan.

                      b.      Payments to be made according to the Plan.

                       c.    Debtor anticipates holding any PPP Loan funds that are not
forgivable in reserve as emergency post-Confirmation funds. Debtor will repay the PPP Loan as
set forth in the PPP Loan documents.

                        d.       As all projections are inherently speculative, Debtor makes no
representation or warranty that these projections are accurate. Actual amounts of revenues and
expenses may be substantially higher or lower than projected based on any number of factors
including, but not limited to, the performance of the U.S. economy as a whole and in Mid and
Southeast Michigan in particular, the Debtor’s ability to resume dine-in service, Debtor’s
                                                13

20-20034-dob      Doc 274      Filed 08/27/20     Entered 08/27/20 12:48:13        Page 45 of 77
vendors continuing to do business with Debtor on substantially the same terms as pre-petition,
the continued ability retain and obtain a competent workforce, competition, and the cost of food,
repairs, maintenance and other expenses.

                       e.      Costs consistent with prior history and Debtor’s forecasts.

                      f.     Debtor’s amended projections include anticipated revenue losses
as a result of the COVID-19 crisis. The projections assume that Debtor’s business will continue
operations with lower than usual revenues throughout fiscal years 2020 through 2022, with
business slowing increasing back to historical norms throughout this period, and with normal
business conditions and growth resuming in fiscal year 2023.

                    g.      Debtor’s fiscal year begins at the end of September, so fiscal year
2021 begins on October 1, 2020.

                         h.   The projections assume that Debtor will keep the eight (8)
restaurants described in Section II.A above. Debtor reserves the right to change its plan for
these restaurants based on its on-going review of the business environment and projected
profitability of restaurants.

                      i.     The Cost of Goods Sold projections assume 1% increases in year
1, 2% for years 2-3, and 3% for years 4-5.

                       j.     The Labor component assumes reductions in hourly labor as
follows: year 1: 10%; year 2: 8%; year 3: 6%; year 4: 4%; year 5: 2%. The labor pay rate
assumes a salary freeze for 2020 and 3% annual raises thereafter.

                       k.      Labor cost projections also assume elimination of the following
positions (one position for each category): bookkeeper, payroll, graphic art, with each of these
roles being absorbed by additional work by continuing Insiders.

                      l.     The projections assume CharBhan will decrease rent to 2015
rates of $5,345 per month, a $2,155 savings from current rent rates for Debtor’s office
headquarters and training center. CharBhan’s agreement is contingent on acceptance of the
Plan by Class IV.

       B.      State who will be in charge and the compensation to be paid to each, including
               fringe benefits.

       After the Effective Date of the Plan, Jeffrey and Patti Neely will continue in their roles
assisted by Josh Neely and Levi Martin. All Insiders that continue to work for Reorganized
Debtor will work for the same pay as set forth in II.B.2, above

       C.      State the tax ramifications for the continuing entity if the Plan is confirmed.

                 i.     To Debtor: Debtor believes that the forgiveness of indebtedness which
may result from a discharge granted by the confirmation of the Plan will not result in a significant
tax consequence to Debtor. The forgiveness of indebtedness, pursuant to the Internal Revenue
Code, can be applied either to Debtor’s basis in its assets or to its net operating loss carry
forward. Debtor cannot accurately determine the amount and extent of any forgiveness of
indebtedness. First, Debtor must determine if all of the Claims that have been filed, or deemed
filed in this Case, are accurate. Also, depending on whether Debtor achieves or exceeds the
                                                 14

20-20034-dob       Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13         Page 46 of 77
projection in its current fiscal year, Debtor may elect to apply any forgiveness of a debt directly
to its basis. Despite the fact that Debtor believes that it can either (a) apply such forgiveness of
indebtedness to it net operating loss carry forward or (b) to its basis, it is not certain that the
amount of forgiveness of debt will be totally offset by the foregoing. However, once these net
operating losses are used by Debtor to offset forgiveness of indebtedness, they cannot be used
again. Taxes paid by Debtor in future years could, therefore, be impacted as a result of
confirmation of the Plan.

               ii.     To Creditors: The tax consequences to each Creditor resulting from
confirmation of the Plan may vary depending upon each Creditor’s particular circumstances.
Debtor recommends that Creditors and Holders of Claims obtain independent tax counsel to
advise them of the tax consequences of the Plan.

VII.   Legal requirements.

       A.      Voting procedures

       Under the Bankruptcy Code, the only classes that are entitled to vote to accept or reject
a plan are classes of claims, or equity interests, that are impaired under the plan. Accordingly,
classes of claims or interests that are not impaired are not entitled to vote on the plan.

       Creditors that hold claims in more than one impaired class are entitled to vote separately
in each class. Such a creditor will receive a separate ballot for all of its claims in each class (in
accordance with the records of the Clerk of the Court) and should complete and sign each ballot
separately. A creditor who asserts a claim in more than one class and who has not been
provided sufficient ballots may photocopy the ballot received and file multiple ballots.

         Votes on the plan will be counted only with respect to claims: (a) that are listed on
Debtor’s Schedules of Assets and Liabilities other than as disputed, contingent, or unliquidated;
or (b) for which a proof of claim was filed on or before the bar date set by the Court for the filing
of proofs of claim (except for certain claims expressly excluded from that bar date or which are
allowed by Court order). However, any vote by a holder of a claim will not be counted if the claim
has been disallowed or is the subject of an unresolved objection, absent an order of the Court
allowing the claim for voting purposes pursuant to 11 U.S.C. § 502 and Bankruptcy Rule 3018.

        Voting on the plan by each holder of a claim or interest in an impaired class is important.
After carefully reviewing the plan and disclosure statement, each holder of a claim or interest
should vote on the enclosed ballot to either accept or to reject the plan, and then return the
ballot by mail to Debtor’s attorney by the deadline previously established by the Court.

      Any ballot that does not appropriately indicate acceptance or rejection of the plan will not
be counted.

       A ballot that is not received by the deadline will not be counted.

        If a ballot is damaged, lost, or missing, a replacement ballot may be obtained by sending
a written request to Debtor’s attorney.

       B.      Acceptance

       The Bankruptcy Code defines acceptance of a plan by an impaired class of claims as
acceptance by the holders of at least two-thirds in dollar amount and more than one-half in
                                                 15

20-20034-dob       Doc 274     Filed 08/27/20      Entered 08/27/20 12:48:13        Page 47 of 77
number of the claims of that class which actually cast ballots. The Bankruptcy Code defines
acceptance of a plan by an impaired class of equity interests as acceptance by holders of at
least two-thirds in number of the equity interests of that class that actually cast ballots. If no
creditor or interest holder in an impaired class votes, then that class has not accepted the plan.

       C.       Confirmation

       Section § 1129(a)of 11 U.S.C. establishes conditions for the confirmation of a plan.
These conditions are too numerous and detailed to be fully explained here. Parties are
encouraged to seek independent legal counsel to answer any questions concerning the Chapter
11 process.

       Among the several conditions for confirmation of a plan under 11 U.S.C. § 1129(a) are:

               1.    Each class of impaired creditors and interests must accept the plan, as
described in paragraph VI.B., above.

               2.     Either each holder of a claim or interest in a class must accept the plan,
or the plan must provide at least as much value as would be received upon liquidation under
Chapter 7 of the Bankruptcy Code.

       D.       Modification

                Debtor reserves the right to modify or withdraw the Plan at any time before
confirmation.

       E. Effect of confirmation

       If the Plan is confirmed by the Court:


                1.     Its terms will be binding on Debtor, all creditors, shareholders, and other
                       parties in interest, regardless of whether they have accepted the Plan.

                2.     Except as provided in the Plan:

                       (a)     In the case of a corporation that is reorganizing and continuing
                               business, as in this case:

                               (1)       All claims and interests will be discharged.

                               (2)       Creditors and shareholders will be prohibited from
                                         asserting their claims against or interests in Debtor or its
                                         assets.


                                     [Signatures on Following Page]




                                                   16

20-20034-dob         Doc 274   Filed 08/27/20        Entered 08/27/20 12:48:13          Page 48 of 77
Submitted by:                                       Prepared by:

Inspired Concepts, LLC,                             WERNETTE HEILMAN PLLC
Debtor


   /s/ Jeffrey T. Neely                             By: /s/ Ryan D. Heilman
By: Jeffrey T. Neely                                Ryan D. Heilman (P63952)
Its: Manager                                        Michael R. Wernette (P
                                                    Attorneys for Debtor
                                                    40900 Woodward Ave., Suite 111
                                                    Bloomfield Hills, MI 48304
                                                    Telephone: (248) 835-4745
                                                    Email: ryan@wernetteheilman.com




                                               17

20-20034-dob        Doc 274   Filed 08/27/20    Entered 08/27/20 12:48:13   Page 49 of 77
                                EXHIBIT A
               to Debtor’s Disclosure Statement


                   LIQUIDATION ANALYSIS




20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 50 of 77
                           INSPIRED CONCEPTS, LLC
                      HYPOTHETICAL LIQUIDATION ANALYSIS

A.     Introduction
        The Liquidation Analysis estimates potential cash distributions to holders of Allowed
Claims in a hypothetical Chapter 7 liquidation of the assets of the Debtor. The assumptions used in
the Liquidation Analysis may be affected by events or conditions not presently contemplated.
These assumptions are also subject to significant uncertainties, many of which are outside of the
control of the Debtor. As a result, there can be no assurance that the values set forth in the
Liquidation Analysis would be realized if the Debtor’s Plan is not confirmed and the Debtor’s
Case was converted to a Chapter 7 liquidation.
B.     Scope, Intent, and Purpose of the Liquidation Analysis
        The determination of the costs of, and hypothetical proceeds from, the liquidation of the
assets of the Debtor is an uncertain process involving the extensive use of estimates and
assumptions that, although considered reasonable by the Debtor, are inherently subject to
significant business, economic, and competitive uncertainties and contingencies beyond the
control of the Debtor, its management, and its Professionals. Inevitably, some assumptions in the
Liquidation Analysis would not materialize in an actual Chapter 7 liquidation, and unanticipated
events and circumstances could affect the ultimate results in an actual Chapter 7 liquidation. In
addition, neither management of the Debtor nor its Professionals can judge with any degree of
certainty the impact of the liquidation asset sales on the recoverable value of the assets of the
Debtor. The Liquidation Analysis was prepared for the sole purpose of generating a reasonable
good-faith estimate of the proceeds that would be generated if the Debtor was liquidated in
accordance with Chapter 7 of the Bankruptcy Code. The Liquidation Analysis is not intended, and
should not be used, for any other purpose. The underlying financial information in the Liquidation
Analysis was not compiled or examined by any independent accountants. Neither the Debtor nor
its Professionals make any representation or warranty that the actual results would or would not
approximate the estimates and assumptions represented in the Liquidation Analysis. Actual results
could vary materially.

C.     General Notes
       1.      Conversion Date and Appointment of a Chapter 7 Trustee

       The Liquidation Analysis assumes conversion of the Chapter 11 case of the Debtor to a
Chapter 7 liquidation case. As of the Conversion Date, it is assumed that the Bankruptcy Court
would appoint a Chapter 7 trustee (the "Trustee") to oversee the liquidation of the estate of the
Debtor.
       2.      Assets to be Liquidated
       The Liquidation Analysis assumes a liquidation of all of the Debtors' assets which
primarily consist of cash in the bank, accounts receivable, food, and equipment. The Liquidation
Analysis uses the estimated asset value from Debtor’s schedules as a baseline. Debtor has not had
                                                 2




20-20034-dob       Doc 274     Filed 08/27/20        Entered 08/27/20 12:48:13     Page 51 of 77
 a valuation or physical inventory performed to verify the scheduled values, so the values should
 be understood to be Debtor’s best estimates, as are the liquidation values set forth in this analysis.
        3.      Estimated Costs of Liquidation
         Wind-down costs consist of the costs of any Professionals the Trustee employs to assist
 with the liquidation process, including investment bankers, attorneys, and other advisors.
 Chapter 7 Trustee fees necessary to facilitate the sale of the assets of the Debtor were assumed to
 equal 5% of the liquidation proceeds generated. This estimate also takes into account the time that
 will be required for the Trustee and any Professionals to become educated with respect to the
 business of the Debtor and the Chapter 11 case.

        Professional fees have been estimated at $30,000 to $45,000. Additional costs not included
 in this liquidation analysis include holding costs and rent because it is unlikely that a full
 liquidation could occur within the same month that the case hypothetically converts. Debtor’s rent
 costs alone are almost $50,000 per month. Higher returns may be possible over a longer
 liquidation period, but a longer holding liquidation period will also entail higher costs. All returns
 on equipment, personal property, and investment property (KJE) are after broker or investment
 banker fees.
 D.      Key Assumptions
         1.     Cash and Cash Equivalents
         Cash is assumed to be recovered at 100% of the stated value.
         2.     Accounts Receivable
         Assuming that a conversion to Chapter 7 would result in a cessation of operations and
 inability to complete current projects, the Liquidation Analysis assumes that the Debtor would
 collect 40 - 60% of the outstanding accounts receivable deemed collectible per the Debtor’s
 current cash flow projections. Current customers would likely seek to offset amounts owed to the
 Debtor against charges to the Debtor for Debtor’s failure to complete projects.
         3.     Prepaid Expenses
         The Liquidation Analysis assumes that there would be zero recovery on prepaid expenses
 as it assumes that all prepaid assets, including deposits, would likely be fully amortized by the
 completion of the liquidation and would have zero recovery. The high range does, however,
 provide some value for deposits.
         4.     Furniture and Fixtures (Office)
       Restaurant furniture, fixtures and equipment is included below. Debtor otherwise has
minimal furniture and fixtures, mostly consisting of office furniture, office supplies, and older
computers with no market value. Accordingly, in a liquidation, Debtor would not expect to obtain
more than $2,500 even in an optimistic projection and this item is therefore not considered.




                                                   3




 20-20034-dob       Doc 274      Filed 08/27/20        Entered 08/27/20 12:48:13      Page 52 of 77
       5.      Restaurant Furniture, Fixtures, and Equipment
         In a liquidation, Debtor’s restaurants could be sold as going concerns or Debtor’s
equipment would be sold without an operating business and in a relatively fast time frame. Given
the current business environment Debtor believes it is unlikely to find a purchaser willing to pay any
substantial going-concern premium for restaurants. Accordingly, the Debtor believes a liquidation
would result in the closure of each of the restaurants. This would impact the value which could
be generated in a liquidation sale. Debtor’s estimate therefore assumes a forced sale liquidation
value. Debtor has, however, also included its estimated replacement value for the high end of the
range even though it is highly unlikely that this amount would be received in a liquidation. The
one exception is that Debtor believes there may be a going-concern premium for the Pixie
restaurant. Accordingly, the high-end value for the Pixie restaurant reflects a going concern
value. All values are assumed to be depressed in the current market due to the COVID-19
pandemic and resulting restaurant closures and glut of restaurant equipment on the market. As an
example of liquidation valuations, Debtor surrendered all FF&E located in its Ponderosa
restaurant to Fifth Third. Fifth Third liquidated the FF&E by selling it to the landlord (a LaBelle
Party) for $20,000.
       6.      Avoidance Actions and Other Causes of Action
      The Debtor has not undertaken a detailed review of potential Avoidance Actions or the
collectability of potential defendants. However, Debtor believes that a Trustee would be able to
recover some returns from Avoidance Action and other causes of action. Accordingly, the
Liquidation Analysis does not include any potential value to be obtained through pursuit of any
specific potential Avoidance Actions. Instead, the Liquidation Analysis assumes an ability to
recover a net total of $20,000 - $75,000 from all available Causes of Action, after attorneys’
fees, costs and expenses.
       7.      Investment property.
       The Debtor holds 100% of the equity interests in KJE. KJE owns and operates four Old
Chicago restaurants in Michigan. KJE has significant secured debt to Chemical Bank in the
amount of $683,000 and to American Express in the amount of $162,000, plus tax debt of
$384,000 as well as ordinary trade payables. Because KJE is not itself in bankruptcy, the equity
value of KJE is diminished by both its pre-petition secured and unsecured debt. The values
provided are based on Debtor’s best estimates for the value of the company as it exists today.

E.     Estimated Recoveries

        In preparing the Liquidation Analysis, the Debtor estimated the amount of Allowed Claims
based upon internal information and claims filed to date. However, the Claims deadline has not
passed. In addition, the Liquidation Analysis includes estimates for claims not currently asserted
in the Chapter 11 Cases, but which could be asserted and allowed in a Chapter 7 liquidation,
including but not limited to administrative claims, wind-down costs, and trustee fees. To date, the
Bankruptcy Court has not estimated or otherwise fixed the total amount of Allowed Claims used
for purposes of preparing this Liquidation Analysis. The estimate of Allowed Claims set forth in
the Liquidation Analysis by the Debtor should not be relied on for any other purpose including
                                                  4




20-20034-dob       Doc 274      Filed 08/27/20        Entered 08/27/20 12:48:13      Page 53 of 77
    determining the value of any distribution to be made on account of Allowed Claims under the
    Plan. Nothing contained in the Liquidation Analysis is intended to be or constitutes a concession
    or admission of the Debtor. The actual amount of Allowed Claims in the Chapter 11 case could
    materially differ from the estimated amounts set forth in the Liquidation Analysis.
           1.       Pre-Petition Secured Debt
           Pre-petition secured debt is based on the estimated amounts owed to Class I and Class II
    Creditors, in the amount of $2,441,425:

                •   Fifth Third: $2,036,232, secured by substantially all Debtor’s assets, other than
                    Avoidance Actions and Mercantile Bank collateral at the Noodles in Mt.
                    Pleasant. 1
                •   Mercantile: $405,193, secured by all personal property located at the Mt. Pleasant
                    Noodles.
                •   Debtor believes but does not warrant or represent that Fifth Third and/or
                    Mercantile have perfected interests in Debtor’s equity interests in KJE.
           2.       Administrative and Priority Claims
            Administrative and priority claims are projected to approximate $720,000 to $870,000.
    This amount includes a State of Michigan Tax Claim in the approximate amount of $572,864,
    plus various personal property taxes and other taxes of approximately $50,000, plus accrued but
    unpaid fees for Debtor’s and Committee’ Professionals and U.S. Trustee Fees. Additionally,
    Debtor generally runs past due utilities at $25,000 per month and has other accounts payable that
    generally equal $40,000 or more each month. Accordingly, the very conservative numbers used in
    this analysis assume the Chapter 7 Trustee is able to immediately move goods to inexpensive
    storage, and does not account for the moving fees.

            Debtor also has funds from the PPP Loan. However, the use of these funds are restricted.
    In a liquidation, these funds could probably be used to pay administrative claims. However,
    because the PPP Loan itself has administrative expense priority, use of these funds would not
    reduce administrative claims but would be a wash (or would increase administrative claims due to
    potential litigation).
           3.       Trade and Other General Unsecured Claims
            These claims include all claim not listed as above as secured, administrative or priority
    claims and are projected to total approximately $3,510,000 as of the Petition Date. The
    Liquidation Analysis estimates that these claims would distributions equal to receive 0% of their
    value in a Chapter 7 liquidation.
           4.       Claims of Equity Interests
           The Liquidation Analysis estimate that there would be insufficient liquidation proceeds for
    any recovery related to these claims in a Chapter 7 liquidation.

1
 No formal determination has been made regarding priority for the personal property at the Mt. Pleasant Noodles so
Fifth Third may dispute priority.
                                                       5




    20-20034-dob       Doc 274      Filed 08/27/20       Entered 08/27/20 12:48:13            Page 54 of 77
INSPIRED CONCEPTS, LLC
HYPOTHETICAL LIQUIDATION ANALYSIS



                                                        Book Value            Chapter 7 Liquidation
                                                        or Scheduled               Recovery
                             Description                   Values            Low                 High                                                            Notes

STATEMENT OF ASSETS

Current Assets
  Cash                                                         38,228            38,228              38,228      100% recovery on cash – from March monthly operating report
  Accounts Receivable                                          75,637            37,819              68,073      Low = 50%, High = 90%; depends on timing of closure
  Deposits                                                     29,422                 0              15,000      Assumes that between half or all of deposits would be used up by rents or setoffs
  Personal Property and Restaurants -                         198,061            89,030             320,000      Low range assumes a difficult market; high range assumes going concern premium for Pixie
  Inventory – food products                                   109,000            10,000              20,000      Much of Debtor’s food as of the Petition Date could not be salvaged; most of it could not sold.
  MLCC Liquor Licenses                                        170,000            40,000              80,000      Low = 50%, High = 100%
  Causes of Action - net                                     Unknown             20,000              75,000
  KJE                                                        Unknown              1,000              40,000

Total Assets                                                   620,348         236,077             656,301

Estimated Costs of Chapter 7 Liquidation
  Chapter 7 Trustee Fees                                                         12,804                 32,815   5% of Total Assets Administered
  Chapter 7 Professional Fees                                                    45,000                 30,000   Low = $15k / month for 4 months; High = $5k / month for 3 months
  Other Holding Costs (rent, utilities, etc.)                                    30,000                 10,000   Low = $10k / month for 3 months; high = $5k / month for 2 months

Total Estimated Costs of Liquidation                                             87,804                 72,815

Estimated Asset Value Available for Distribution                               168,273             583,486




                                       20-20034-dob   Doc 274          Filed 08/27/20        Entered 08/27/20 12:48:13                                Page 55 of 77
Estimated Asset Value Available for Distribution                                         168,273        583,486

Pre-Petition Secured Debt
   Class I Claim – Fifth Third                                                          2,036,232      2,036,232
   Class II Claims - Mercantile                                                           405,193        405,193




Total Pre-Petition Secured Debt                                                         2,421,425      2,441,425

Excess after Pre-Petition Secured Debt                                                    21,000        115,000
[Assumes Secured Creditors do not have interests in KJE and avoidance actions]




Priority and Admin. Claims:                                                              870,000        720,000
Available for Distribution to Priority and Admin. Claims                                  21,000        115,000


Excess after Priority and Admin. Claims                                                        0              0




Estimated General Unsecured Claims                                                      3,510,000      3,510,000
   Available for distribution to Unsecured Claims                                               0              0




Estimated Recovery % for General Unsecured Claims                                              0              0




                                       20-20034-dob                  Doc 274     Filed 08/27/20     Entered 08/27/20 12:48:13   Page 56 of 77
                                  EXHIBIT B
                to Debtor’s Disclosure Statement


                  SUMMARY OF PRE-PETITION
                  FINANCIAL PERFORMANCE




20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 57 of 77
                                 Inspired Concepts, LLC
                                FY2018 Income Statement

                 Total Revenue                                $    24,115,503

                 Total Cost of Sales                          $     7,076,933

                 Gross Margin                                 $    17,038,570

                 Operating Expenses

                 Employee-Related Expenses

                 Total Hourly Payroll                         $     5,429,836

                 Operating Margin                             $    11,608,734

                 Management Labor                             $     2,405,323

                 Total Employee-Related Expenses              $     7,835,159

                 Other Operating Expenses
                 Supplies                                     $       800,233
                 Repairs and Maintenance                      $       706,893
                 Utilities                                    $     1,160,978
                 Advertising and Related Expenses             $         9,775
                 Bank and Transactional Fees                  $       522,045
                 Total Other Operating Expenses               $     3,199,923

                 Total Controllable Operating Income          $     6,003,488

                 Additional Expense Section
                 Franchise Marketing and Marketing Overhead   $     1,091,675
                 Depreciation & Amortization                  $       541,078
                 Rent and Lease-related Expenses              $     1,851,351
                 Property Tax & Insurance                     $       319,350
                 Administrative Overhead                      $     1,099,979
                 Franchise Royalties                          $       779,445
                 Administrative Fees                          $        41,858
                 Non-COI NRO/R&M Purchases                    $       215,423
                 Equipment Rental                             $            64
                 Dues, Licenses and Subscriptions             $        37,558
                 Charitable Donations                         $         7,050
                 Human Resources                              $        10,513
                 Travel, Event & Meal Expenses                $       257,278
                 Consultant Expense                            $            -
                 Total Additional Expense Section             $     6,252,621

                 Total Operating Expenses                     $    17,287,704

                 Income (Loss) from Operations                $     (249,133)
                 Misc. Expenses                                $        9,395
                 Interest Expenses                             $      222,746
                 Misc. Income                                 $      (47,227)
                 (Gain) Loss Disposal Of Assets               $      (11,046)

                 Net Income (Loss)                            $     (423,001)
20-20034-dob   DocEBITDA
                   274 Filed 08/27/20          Entered 08/27/20
                                                          $     12:48:13
                                                                340,823         Page 58 of 77
                               Inspired Concepts, LLC
                              FY2017 Income Statement

                 Total Revenue                                $24,607,082

                 Total Cost of Sales                          $ 7,211,912

                 Gross Margin                                 $17,395,170

                 Operating Expenses

                 Employee-Related Expenses

                 Total Hourly Payroll                         $ 5,378,350

                 Operating Margin                             $12,016,820

                 Management Labor                             $ 2,345,858

                 Total Employee-Related Expenses              $ 7,724,209

                 Other Operating Expenses
                 Supplies                                     $ 766,276
                 Repairs and Maintenance                      $ 624,718
                 Utilities                                    $ 1,078,314
                 Advertising and Related Expenses             $     8,959
                 Bank and Transactional Fees                  $ 479,628
                 Total Other Operating Expenses               $ 2,957,894

                 Total Controllable Operating Income          $ 6,713,068

                 Additional Expense Section
                 Franchise Marketing and Marketing Overhead   $ 1,085,855
                 Depreciation & Amortization                  $ 473,068
                 Rent and Lease-related Expenses              $ 1,673,385
                 Property Tax & Insurance                     $ 371,265
                 Administrative Overhead                      $ 1,132,678
                 Franchise Royalties                          $ 770,789
                 Administrative Fees                          $    75,890
                 Non-COI NRO/R&M Purchases                    $ 242,477
                 Equipment Rental                              $        -
                 Dues, Licenses and Subscriptions             $    41,224
                 Charitable Donations                         $     3,500
                 Human Resources                              $    37,244
                 Travel, Event & Meal Expenses                $ 233,783
                 Consultant Expense                           $       364
                 Total Additional Expense Section             $ 6,141,523

                 Total Operating Expenses                     $16,823,626

                 Income (Loss) from Operations                $   571,544
                 Misc. Expenses                               $    16,154
                 Interest Expenses                            $   171,816

                 Net Income (Loss)                            $   383,574
20-20034-dob   DocEBITDA
                   274 Filed 08/27/20         Entered 08/27/20  12:48:13
                                                           $ 1,028,458      Page 59 of 77
                 Total Revenue                                $    16,989,966

                 Total Cost of Sales                          $     5,014,254

                 Gross Margin                                 $    11,975,712

                 Operating Expenses

                 Employee-Related Expenses

                 Total Hourly Payroll                         $     3,960,818

                 Operating Margin                             $     8,014,895

                 Management Labor                             $     1,985,982

                 Total Employee-Related Expenses              $     5,946,800

                 Other Operating Expenses
                 Supplies                                      $      583,441
                 Repairs and Maintenance                       $      586,630
                 Utilities                                     $      921,328
                 Advertising and Related Expenses             $        (2,987)
                 Bank and Transactional Fees                   $      360,473
                 Total Other Operating Expenses                $    2,448,886

                 Total Controllable Operating Income          $     3,580,026

                 Additional Expense Section
                 Franchise Marketing and Marketing Overhead   $       734,819
                 Depreciation & Amortization                  $       554,047
                 Rent and Lease-related Expenses              $     1,484,334
                 Property Tax & Insurance                     $       260,670
                 Administrative Overhead                      $       787,352
                 Franchise Royalties                          $       544,405
                 Administrative Fees                          $        42,865
                 Non-COI NRO/R&M Purchases                    $        61,426
                 Equipment Rental                              $            -
                 Dues, Licenses and Subscriptions             $        38,493
                 Charitable Donations                         $         3,983
                 Human Resources                              $        16,042
                 Travel, Event & Meal Expenses                $       147,275
                 Consultant / Professional Expense            $       319,898
                 Total Additional Expense Section             $     4,995,610

                 Total Operating Expenses                     $    13,391,296

                 Income (Loss) from Operations                $    (1,415,584)
                 Goodwill Impairment                           $       719,428
                 Interest Expenses                             $       173,168
                 Misc. Expenses                                $         9,749
                 (Gain) Loss Disposal Of Assets                $       273,905

                 Net Income (Loss)                          $ (2,591,835)
20-20034-dob     EBITDA
               Doc 274 Filed 08/27/20          Entered      $ (1,864,219)
                                                         08/27/20 12:48:13       Page 60 of 77
                                 EXHIBIT C
                to Debtor’s Disclosure Statement


                SUMMARY OF POST-PETITION
                 FINANCIAL PERFORMANCE




20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 61 of 77
Inspired Concepts, LLC
Case No. 20-20034
Summary of Post-petition
Financial Performance


                                   January     February        March       April


Cash at end of month Accounts      85,086      97,615          38,228     84,064
Payable                            81,972.88   101,427         22,127     75,134
Accounts Receivable                31,258.26   44,361          75,637     190,968
Revenue/Sales                      448,911     895,441         726,578    251,865
Net Income (Loss):                 (17,587)    3,017           (23,459)   31,443




                                   May         June            July


Cash at end of month Accounts      256,764     220,943         246,205
Payable                            245,186     252,966         324,564
Accounts Receivable                209,595     415,937         620,333
Revenue/Sales                      396,083     548,147         540,203
Net Income (Loss):                 71,820      130,253         133,538




    20-20034-dob         Doc 274   Filed 08/27/20     Entered 08/27/20 12:48:13     Page 62 of 77
                                  EXHIBIT D
                 to Debtor’s Disclosure Statement


               PROJECTIONS FOR PLAN PERIOD




20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 63 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 64 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 65 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 66 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 67 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 68 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 69 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 70 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 71 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 72 of 77
20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 73 of 77
                                   EXHIBIT E
                 to Debtor’s Disclosure Statement


                  Committee's Letter in Support of
                     the Plan of Reorganization




20-20034-dob   Doc 274   Filed 08/27/20   Entered 08/27/20 12:48:13   Page 74 of 77
               The Official Committee of Unsecured Creditors of Inspired Concepts, LLC
                                   c/o Schafer and Weiner, PLLC
                                  40950 Woodward Ave., Ste. 100
                                     Bloomfield Hills, MI 48304

August 27, 2020

To:      All Unsecured Creditors of Inspired Concepts, LLC

Re:      Inspired Concepts, LLC, Chapter 11 Case No 20-20034 (Bankr. E.D. Mich.)

                    Committee Support of Proposed First Amended Combined
                    Plan of Reorganization and Disclosure Statement [DN __]

Dear Unsecured Creditors:

      On January 10, 2020 (the “Petition Date”), Inspired Concepts, LLC (the “Debtor”)
commenced its chapter 11 bankruptcy case in the Bankruptcy Court for the Eastern District of
Michigan (the “Bankruptcy Court”) commencing Case No. 20-20034 (the “Case”).

      On January 27, 2020, the Official Committee of Unsecured Creditors of Inspired Concepts,
LLC (the “Committee) was formed by the Office of the United States Trustee. The Committee’s
members are:
                                LaBelle Management, et al.;
                               Gordon Food Service, Inc.; and
                             Bennigan’s Franchising Co., LLC.
The Committee engaged Schafer and Weiner, PLLC as counsel.

        On the Petition Date, the Debtor operated 12 restaurants includes Noodles & Co., Cracked,
Ponderosa, among others. Since the Petition Date, the Debtor has endeavored to right-size its
organization and now operates 8 restaurants. Under the Debtor’s First Amended Combined Plan
of Reorganization and Disclosure Statement (the “Plan”), the Debtor intends to fund the payments
to the Unsecured Creditors through operation of its restaurants.

        In summary, the Plan provides that the class of Unsecured Creditors (Class IV) will receive
a promissory note in the amount of $625,000, bearing 5% interest, (the “Plan Note”) which will
be paid monthly to a creditors’ trust for the benefit of Unsecured Creditors. Distributions from the
creditors trust will be made bi-annually to the Unsecured Creditors. The Plan Note will be secured
by a junior lien on all of the assets of the Debtor, including the equity in its subsidiaries. In
addition, the Unsecured Creditors will receive 60% of the proceeds, if any, of certain litigation
brought by the Debtor against its insurer for harm sustained as a result of the Coronavirus outbreak.
For more details regarding the Plan’s treatment of Unsecured Creditors, please see the Plan, its
disclosure statement, and the exhibits attached thereto or contained in the forthcoming Plan
Supplement. The Committee recommends that you vote in favor of the Plan. This letter
explains why.



{00864872.1}                                      1

20-20034-dob          Doc 274    Filed 08/27/20    Entered 08/27/20 12:48:13        Page 75 of 77
       First, the Committee negotiated what it concluded was the best deal it could for the
Unsecured Creditors under the circumstances. That deal is embodied in the proposed Plan that
accompanies this letter. The negotiations between the Committee and the Debtor included three
(3) days of mediation over a two week period. As a result of the negotiations, the treatment for
Unsecured Creditors under the Plan significantly improved. Among other things, the total Plan
payments increased from $500,000 to $625,000 and the Debtor’s Plan obligations to the Unsecured
Creditors will be secured by the Debtor’s assets. The negotiated treatment provides an estimated
17.5% return to the Unsecured Creditors’ Claims.1

       Second, the Committee believes that the Plan represents the best chance for the Unsecured
Creditors to receive money on their Claims. Unsecured Creditors would likely not receive any
payment on their Claims in a liquidation. Pursuant to the Debtor’s liquidation analysis, the value
of the Debtor’s assets at liquidation are insufficient to satisfy (i) the secured debt owing to Fifth
Third Bank, N.A. and Mercantile Bank and (ii) the administrative expenses – each of which are
paid before any payment is made to Unsecured Creditors. As a result, the Unsecured Creditors
would not receive any money on account of their Claims in a liquidation of the Debtor.

        Third, the Committee believes that if the Plan is not confirmed by the creditors, the Debtor
will liquidate and go out of business. In order for the Plan to be accepted by the Unsecured
Creditors, the Unsecured Creditors class must vote in favor of the Plan by at least 66.6% of the
dollar amount of the Claims that vote and by more than 50% of the number of votes. Thus, the
Committee urges the Unsecured Creditors to cast their ballots in favor of the Plan to ensure some
recovery rather than a complete loss on their claims.

     DISCLAIMER: THE COMMITTEE REPRESENTS THE INTERESTS OF THE
HOLDERS OF GENERAL UNSECURED CLAIMS AS A WHOLE AND DOES NOT
REPRESENT THE INDIVIDUAL INTERESTS OF ANY PARTICULAR HOLDER OF A
GENEAL UNSECURED CLAIM AGAINST THE DEBTOR. THE COMMITTEE
RECOMMENDS THAT YOU CONSULT WITH YOUR OWN COUNSEL CONCERNING
THE IMPACT OF THE TERMS OF THE PLAN ON ANY INDIVIDUAL CLAIMS OR
CAUSES OF ACTION YOU BELIEVE YOU MAY HAVE AGAINST THE DEBTOR, ANY
OFFICER, DIRECTOR, OR EMPLOYEE OF THE DEBTOR, OR OTHER THIRD
PARTY. THE COMMITTEE CANNOT ADVISE HOLDERS OF UNSECURED CLAIMS
REGARDING THE IMPACT OF THE PLAN ON POTENTIAL CLAIMS OR CAUSES
OF ACTION, IF ANY, AN INDIVIDUAL HOLDER OF USNSECURED CLAIMS MAY
HAVE. PLEASE CONTACT YOU OWN INDIVIDUAL COUNSEL TO ASSESS
WHETHER ACCEPTANCE OF THE PLAN IS IN YOUR BEST INTERESTS.

       The forgoing is not intended as a substitute for the disclosure statement. Holders of Claims
should read the Plan and its accompanying disclosure statement in their entirety, and then make
their own respective independent decision as to whether the Plan is acceptable. This letter is not
intended or offered as legal advice as to any specific claim or the treatment of such specific claim
under the Plan. It has been prepared for informational purposes only.

1
 Based on the value of the Plan Note and the total reported unsecured claim on Debtor’s schedules (exclusive of any
deficiency claims of secured creditors or taxing authorities). See DN 157. Actual recoveries may be higher or lower
depending on the results of claim objections and deficiency claims.

{00864872.1}                                            2

20-20034-dob         Doc 274        Filed 08/27/20        Entered 08/27/20 12:48:13             Page 76 of 77
        By this letter, the Committee is expressing its support for the Plan; however, this letter does
not necessarily reflect the view of any individual Committee member, each of which reserves any
and all of its rights.

        If you have any questions regarding voting procedures or otherwise, please contact counsel
for the Committee, John J. Stockdale, Jr. at (248) 571-1530.

                                               Best Regards,


                                               OFFICAL COMMITTEE OF
                                               UNSECURED CREDITORS OF
                                               INSPIRED CONCEPTS, LLC




{00864872.1}                                      3

20-20034-dob       Doc 274      Filed 08/27/20      Entered 08/27/20 12:48:13         Page 77 of 77
